Exhibit 10.1

 

EXECUTION VERSION

 

CONTRATO DE EXPLORACIÓN Y DE EXPLOTACIÓN MINERA QUE CELEBRAN, POR UNA PRIMERA
PARTE MINERA FUMAROLA, S.A. DE C.V. (EN ESTE CONTRATO  “FUMAROLA”), REPRESENTADA
EN ESTE ACTO POR EL INGENIERO TAWN DEWEY ALBINSON; Y, POR OTRA PARTE, MINERA
WILLIAM, S.A. DE C.V., (EN ESTE CONTRATO LA “WILLIAM”), REPRESENTADA EN ESTE
ACTO POR EL SEÑOR WARREN MICHAEL REHN, CON LA COMPARECENCIA DE EXPLORACIONES DEL
ALTIPLANO, S.A. DE C.V. (EN ESTE DOCUMENTO IDENTIFICADA COMO “ALTIPLANO”)
TAMBIÉN REPRESENTADA EN ESTE ACTO POR EL INGENIERO TAWN DEWEY ALBINSON A FIN DE
OTORGAR SU CONSENTIMIENTO PARA LA CELEBRACIÓN DE ESTE CONTRATO, AL TENOR DE LAS
SIGUIENTES DECLARACIONES Y CLAUSULAS:

 

D E C L A R A C I O N E S

 

I.                                        Declara FUMAROLA, por conducto de su
representante y ALTIPLANO igualmente por conducto de su representante por lo que
hace sus propias declaraciones:

 

I.1.                              Que FUMAROLA es una sociedad minera mexicana,
constituida conforme a las leyes de los Estados Unidos Mexicanos, según consta
en la escritura pública  No. 15,302 del 9 de octubre  de 2007, otorgada ante el
licenciado Jesús Rodriguez Espinosa, FUMAROLA de la Notaría 220 del Distrito
Federal, inscrita en el Registro Público de Comercio bajo el Folio Mercantil
372104; y que de acuerdo con su objeto social, está capacitada para ser FUMAROLA
de concesiones mineras, así como para celebrar contratos que tengan por objeto
derechos privados derivados de dichas concesiones.

 

I.2.                              Que el representante de FUMAROLA, tiene
facultades suficientes para actuar en nombre y representación de ésta,
obligándola en los términos de este Contrato, como consta

 

CONTRACT OF MINING EXPLORATION AND EXPLOITATION ENTERED INTO BY AND BETWEEN, AS
A FIRST PARTY, MINERA FUMAROLA, S.A. DE C.V., (HEREINAFTER “FUMAROLA”),
REPRESENTED HEREIN BY MR. TAWN DEWEY ALBINSON; AND, AS A SECOND PARTY, MINERA
WILLIAM, S.A. DE C.V., (HEREINAFTER “WILLIAM”), REPRESENTED HEREIN BY MR. WARREN
MICHAEL REHN, WITH THE PRESENCE OF EXPLORACIONES DEL ALTIPLANO, S.A. DE C.V. (IN
THIS DOCUMENT IDENTIFIED AS “ALTIPLANO), ALSO REPRESENTED HEREIN BY MR. TAWN
DEWEY ALBINSON IN ORDER TO GRANT ITS CONSENT FOR THE EXECUTION OF THIS CONTRACT,
IN ACCORDANCE WITH THE FOLLOWING DECLARATIONS AND CLAUSES:

 

 

D E C L A R A T I O N S

 

I.                                        FUMAROLA declares through its
representative and ALTIPLANO also declares through its representative as
concerns its own declarations:

 

I.1.                              That FUMAROLA is a Mexican mining company,
incorporated in accordance with the Laws of the United Mexican States, as
evidenced in public instrument number 15,302, dated October 9, 2007, granted
before Jesús Rodriguez Espinosa, Notary 220 for Mexico City, Federal District,
recorded before the public registry of commerce under number 372104, and that
according to its corporate purpose, same may be holder of mining concessions and
may enter into any contracts whose object involves private rights over such
concessions.

 

 

I.2.                              That FUMAROLA’s legal representative has
enough authority to act in its name and on its behalf, obligating the latter
under the terms and conditions of this

 

--------------------------------------------------------------------------------


 

en la escritura pública 52959 de fecha 12 de octubre de 2011, otorgada ante el
licenciado Erick Namur Campesino, titular de la Notaría 9 del Distrito Federal.
Facultades que, a la fecha de firma de este documento, no le han sido revocadas,
limitadas  o modificadas en forma alguna.

 

I.3.                              Que con fecha 11 de noviembre de 2015,
FUMAROLA celebró con ALTIPLANO, Contrato de Exploración y de Explotación (en
adelante identificado como el “CONTRATO ORIGINAL”) respecto de los derechos
derivados de las concesiones mineras que amparan a los lotes mineros denominados
“CORDERO” título 222485; “CORDERO III”, título 221970; “CORDERO III”, título
223678; y, “TECOLOTES”, título 194984 (en lo sucesivo conjuntamente
identificados como los “LOTES”), cuyos datos de identificación son los
siguientes:

 

a)                                     “CORDERO”, concesión minera, título
222485, expedido el 16 de julio del 2004, ubicado en el Municipio de San Luis
del Cordero, Durango, con una superficie de 320.0000 hectáreas, inscrito bajo el
número 65, a fojas 33 del volumen 344 del Libro de Concesiones del Registro
Público de Minería;

 

b)                                     “CORDERO III”, concesión minera, título
221970, expedido el 22 de abril del 2004, ubicado en el Municipio de San Luis
del Cordero, Durango, con una superficie de 129.0000 hectáreas, inscrito bajo el
número 270, a fojas 135 del volumen 342 del Libro de Concesiones del Registro
Público de Minería;

 

c)                                      “CORDERO III”, concesión minera, título
223678, expedido el 2 de febrero del 2005, ubicado en el Municipio de San Luis
del Cordero, Durango, con una superficie de 129.0000 hectáreas, inscrito bajo el
número 178, a fojas 89 del volumen 347 del Libro de Concesiones del Registro
Público de

 

Agreement, as it is evidenced in public instrument number 52,959, dated October
12, 2011, granted before Erick Namur Campesino, Notary 9 for the Federal
District; which authority, as of the date of execution of this document, has not
been revoked, restricted nor modified in any manner whatsoever.

 

I.3.                              That on November 11, 2015, FUMAROLA entered
into with ALTIPLANO a Contract of Exploration and Exploitation (hereinafter
identified as the “ORIGINAL CONTRACT”) with respect to the rights derived from
the mining concessions covering the lots:  “CORDERO” title 222485; “CORDERO
III”, title 221970; “CORDERO III”, title 223678; and, “TECOLOTES”, title 194984
(hereinafter jointly identified as the “LOTS”), which identification data are
the following:

 

 

 

a)                                     “CORDERO”, mining concession, title
222485, issued on July 16, 2004, located in the Municipality of San Luis del
Cordero, Durango, with a surface of 320.0000 hectares, recorded under number 65,
page 33 of volume 344 of the Book of Mining Concessions of the Public Registry
of Mining;

 

b)                                     “CORDERO III”, mining concession, title
221970, issued on April 22, 2004, located in the Municipality of San Luis del
Cordero, Durango, with a surface of 129.0000 hectares, recorded under number
270, page 135 of volume 342 of the Book of Mining Concessions of the Public
Registry of Mining;

 

c)                                      “CORDERO III”, mining concession, title
223678, issued on February 2, 2005, located in the Municipality of San Luis del
Cordero, Durango, with a surface of 129.0000 hectares, recorded under number
178, page 89 of volume 347 of the Book of Mining Concessions of the Public
Registry of

 

2

--------------------------------------------------------------------------------


 

Minería; y,

 

d)                                     “TECOLOTES”, concesión minera, título
194984, expedido el 30 de julio de 1992, ubicado en el Municipio de San Luis del
Cordero, Durango, con una superficie de 25.0000 hectáreas, inscrito bajo el
número 764, a fojas 192 del volumen 268 del Libro de Concesiones del Registro
Público de Minería; y,

 

Como Anexo 1, se agregan copias simples de los títulos de concesión minera que
amparan a los LOTES.

 

Como Anexo 2, se agrega copia simple del CONTRATO ORIGINAL, mismo que, por lo
reciente de su celebración se encuentra en trámite de inscripción en el Registro
Público de Minería.

 

 

I.4.                              Que en términos de lo establecido en la
Cláusula Décima Quinta del CONTRATO ORIGINAL, FUMAROLA cuenta con el derecho
exclusivo para evaluar, explorar y explotar los LOTES de acuerdo en lo
establecido en el mismo, y se encuentra facultada para celebrar este Contrato
con  WILLIAM.

 

I.5.                              Que los derechos derivados de las concesiones
mineras que amparan a los LOTES se encuentran y encontrarán libres de toda
carga, gravamen, afectación o limitación de dominio de cualquier naturaleza y
que salvo el CONTRATO ORIGINAL, a la fecha de firma de este documento FUMAROLA
no tiene celebrado ni celebrará en el futuro, contrato alguno distinto al
Contrato contenido en este documento, ni ha ejecutado o ejecutará acto alguno
respecto a los LOTES, que grave, afecte o limite, en cualquier forma, los
derechos que tiene sobre las concesiones mineras citadas.

 

I.6.                              Que al leal saber y entender de FUMAROLA, y de
ALTIPLANO ellas se encuentran al corriente en cuanto a la obligación de
presentar los informes de

 

Mining; and,

 

b)                                     “TECOLOTES”, mining concession, title
194984, issued on JULY 30, 1992, located in the Municipality of San Luis del
Cordero, Durango, with a surface of 25.0000 hectares, recorded under number 764,
page 192 of volume 268 of the Book of Mining Concessions of the Public Registry
of Mining;

 

Attached as Schedule 1 are copies of the titles of the mining concession
covering the LOTS.

 

A copy of the ORIGINAL CONTRACT is attached to this Contract as Schedule 2,
which Contract, due its recent execution is in process of being recorded with
the Public Registry of Mining.

 

I.4.                              That in terms of that set forth in Clause
Fifteenth of the ORIGINAL CONTRACT, FUMAROLA has the exclusive right to
evaluate, explore and exploit the LOTS as provided therein, and is authorized to
enter into this Contract with WILLIAM.

 

 

I.5.                              That the rights deriving from the LOTS are and
will be free of any liens, encumbrances, burdens or limitations of domain of any
nature, and that excepting the ORIGINAL CONTRACT, to the date of execution of
this document FUMAROLA has not entered nor will in the future enter into any
contract other than the Contract contained in this document, nor has performed
nor will perform any act with respect to the LOTS, which could encumber, burden
or limit, in any manner whatsoever, the rights that it has over the
abovementioned mining concessions.

 

I.6.                              That to the best of the knowledge of FUMAROLA
and ALTIPLANO they are current in the obligation consisting of the filing of the
proof of assessment work reports carried out within the LOTS.

 

3

--------------------------------------------------------------------------------


 

comprobaciones de obras y trabajos mineros en los LOTES.

 

I.7.                              Que igualmente, al leal saber y entender de
FUMAROLA, la misma y ALTIPLANO se encuentran al corriente en el cumplimiento de
pago de derechos sobre minería que establece la Ley Federal de Derechos y que
corresponden a los LOTES hasta el segundo semestre del 2015.

 

I.8.                              Que las mojoneras que precisan la ubicación
del punto de partida de los LOTES se encuentran en buen estado de conservación,
fueron construidas en los términos de ley y conservadas en el mismo lugar
previamente aprobado por las autoridades mineras.

 

I.9.                              Que con relación a las actividades mineras
desarrolladas en los LOTES por parte de FUMAROLA y/o ALTIPLANO, la misma
FUMAROLA y ALTIPLANO manifiestan que a su leal saber y entender, ambas se
encuentran en cumplimiento en todos sus aspectos sustanciales con las leyes y
reglamentos aplicables, incluyendo los relativos a asuntos de índole laboral,
fiscal y ambiental; asimismo que, hasta donde es del conocimiento de la propia
FUMAROLA:

 

I.9.a.                   Las condiciones en las que se encuentran los LOTES y
las operaciones llevadas a cabo en los mismos por parte de FUMAROLA y/o
ALTIPLANO, están en total apego en todos sus aspectos sustanciales a las leyes
aplicables en materia ambiental, incluyendo pero no limitándose a asuntos
relacionados con el almacenamiento y eliminación de desechos.

 

I.9.b.                   No existen órdenes o requerimientos vigentes
relacionados con asuntos ambientales, por los que se solicite cualquier
reparación, trabajo, construcción o gasto con respecto a los LOTES o a las
operaciones relacionadas con los mismos, ni  FUMAROLA ni ALTIPLANO han

 

 

I.7.                              That likewise, to the best of the knowledge of
FUMAROLA, it and ALTIPLANO are current in the compliance of the obligation to
pay the mining duties pursuant to the Federal Law of Duties, deriving from the
LOTS up to the second semester of 2015.

 

I.8.                              That the monuments indicating the starting
point of the LOTS are well preserved, built in the terms of law and maintained
in the same place previously approved by the mining authorities.

 

 

I.9.                              That with regard to the mining activities
carried out within the LOTS as of today by FUMAROLA and/or ALTIPLANO,  FUMAROLA
and ALTIPLANO declare that, to the best of their knowledge, both of them are in
compliance in all material respects with the laws and regulations related to
labor, tax and environmental matters; likewise, to the best of the knowledge of
FUMAROLA:

 

 

I.9.a.                   The conditions regarding and related to the LOTS and
the activities related to same by FUMAROLA and/or ALTIPLANO are in compliance in
all material respects with governing laws in environmental matters, including
but not limited to the storage and disposal of wastes.

 

 

I.9.b.                   There are no current orders or requirements related to
environmental matters whereby any restoration, work, construction, expenses with
respect to the LOTS and the operations related thereto has been requested, nor
have FUMAROLA or ALTIPLANO, received any notice related to the foregoing, nor is
it aware of the existence of any basis

 

4

--------------------------------------------------------------------------------


 

recibido comunicado alguno relacionado con lo anterior, ni se encuentra al tanto
de que exista base alguna para suponer que dichas órdenes o requerimientos
pudieran ser emitidos.

 

I.9.c.                     Los LOTES no se encuentran ubicados dentro de Áreas
Naturales Protegidas ni Reserva Ambiental alguna, sea de carácter federal o
estatal, ni FUMAROLA ni ALTIPLANO han recibido comunicación alguna sobre la
posible creación de una reserva de ese tipo sobre el área en donde se localizan
los LOTES.

 

Manifiesta además FUMAROLA que a su leal saber y entender, en su momento, se
obtuvieron todas las autorizaciones que se requerían para efectuar trabajos en
los LOTES, incluyendo la anuencia de los propietarios o poseedores del terreno
superficial en donde se ubican los LOTES, por lo que, a la fecha de firma de
este documento, no existe contingencia ambiental alguna, ni de otra naturaleza,
que pueda afectar la validez de las concesiones mineras que amparan a los LOTES
o pueda involucrar o afectar en forma alguna a WILLIAM por actos atribuibles a
FUMAROLA o a la propia ALTIPLANO.

 

I.10.                       Que en este acto, FUMAROLA desea otorgar a WILLIAM
el derecho exclusivo a evaluar, explorar y explotar los LOTES por un plazo de 8
(ocho) años prorrogables de acuerdo a lo establecido en este Contrato, a partir
de la fecha de ratificación de este Contrato ante Notario Público por ambas
partes; misma exploración y explotación que se llevará a cabo en los términos y
condiciones establecidos en este documento, considerando que WILLIAM está
capacitada para ser titular  de concesiones mineras conforme a la Ley Minera y
su Reglamento y que este Contrato está permitido en términos de las
disposiciones legales aplicables.

 

under which such orders or requirements could be issued.

 

 

I.9.c.                    The LOTS are not located within Natural Protected
Areas nor Environmental Reserve whatsoever, either federal or local, nor has
FUMAROLA or ALTIPLANO, received any communication informing on the possibility
of the creation of a reserve of said nature over the area where the LOTS are
located.

 

FUMAROLA also declares that to its knowledge, when so required, all of the
authorizations needed to carry out works within the LOTS were obtained,
including the authorization of the owners or holders of the surface land where
the LOTS are located. Therefore, as to the date of execution of this document,
no environmental contingency, nor of any other nature exists, which may hinder
the validity of said mining concessions covering the LOTS or that may involve or
affect WILLIAM in any manner, from acts attributable to FUMAROLA or to ALTIPLANO
itself.

 

I.10.                       That FUMAROLA hereby wishes to grant to WILLIAM the
exclusive right to evaluate, explore and exploit the LOTS, for a term of 8
(eight) years extendable in terms of that agreed in this Contract counted from
the date of ratification of this Contract before a Notary Public by both
parties; which exploration and exploitation shall be carried out under the terms
and conditions established in this document, considering that WILLIAM has the
capacity to be holder of mining concessions in accordance with the Mining Law
and its Regulations and that this Contract is allowed in terms of the applicable
legal provisions.

 

 

II.                                   WILLIAM declares through its

 

5

--------------------------------------------------------------------------------


 

II. Declara WILLIAM por conducto de su representante:

 

 

II.1.                         Que es una sociedad minera, constituida conforme a
las leyes de los Estados Unidos Mexicanos, según consta en escritura pública
número 36,539 de fecha 14 de marzo de 1996, otorgada ante el licenciado Adrián
R. Iturbide Galindo, titular de la Notaria Pública 139 del Distrito Federal,
inscrita en el Registro Público de Comercio del Distrito Federal, en el folio
mercantil número 209986, inscrita en el Registro Federal de Contribuyentes bajo
la clave MWI-110401-EF3; y que, de acuerdo con su objeto social, está capacitada
para celebrar este Convenio.

 

II.2.                         Que el representante legal de WILLIAM  tiene
facultades suficientes para actuar en nombre y representación de éste,
obligándolo en los términos de este Convenio, según consta en la escritura
pública número 10,054 de fecha 4 de julio de 2013, otorgada ante el licenciado
Guillermo Aarón Vigil Chapa, titular de la Notaria Pública 247 del Distrito
Federal, facultades que a la fecha de firma de este documento no le han sido
revocadas o limitadas en forma alguna.

 

II.3.                         Que conforme a las declaraciones de FUMAROLA,
WILLIAM desea celebrar con ésta, en este acto, el presente Contrato respecto de
los derechos derivados de las concesiones mineras que amparan a los LOTES para
permitir su exploración y explotación; todo lo cual debe llevarse a cabo en los
términos y condiciones de este documento.

 

III.                              Declara Exploraciones del Altiplano, S.A. de
C.V., por conducto de su representante:

 

III.1.                    Que es una sociedad minera mexicana, constituida
conforme a las leyes de los Estados Unidos Mexicanos, según consta en la
escritura pública  No. 54894 del 30 de septiembre de 1991, otorgada ante el
licenciado Carlos Hermosillo Pérez, titular de la Notaría 44 del

 

representative:

 

II.1. That it is a mining company, incorporated under the laws of the United
Mexican States, as evidenced by public deed number 36,539, dated March 14, 1996
granted by Mr. Adrián R. Iturbide Galindo, notary public number 139 in Mexico
Federal District, registered before the Public Registry of Commerce of the
Federal District under mercantile number 209986, registered before the Federal
Taxpayers Registry under code MWI-110401-EF3; and that according to its
corporate purposes, it has the capacity to enter under this agreement.

 

II.2 That WILLIAM’S  legal representative has enough authority to act on its
behalf and representation, binding it under the terms of this Agreement, as
evidenced by public deed number 10,054, dated July 4, 2013 granted by Mr.
Guillermo Aarón Vigil Chapa, notary public number 247 in Mexico Federal
District, authority that to this date has not been revoked or limited in any
manner whatsoever.

 

 

II.3.                         That given the statements of FUMAROLA, WILLIAM
hereto wishes to enter into this Contract with FUMAROLA regarding the rights
deriving from the mining concessions covering the LOTS to allow their
exploration and exploitation; all of which shall take place in those terms and
conditions set forth in this document.

 

III.                              Exploraciones del Altiplano, S.A. de C.V. 
declares through its representative:

 

III.1.                    That it is a Mexican mining company, incorporated in
accordance with the Laws of the United Mexican States, as evidenced in public
instrument number 548994, dated September 30, 1991, granted before Carlos
Hermosillo Pérez, Notary 44 for Mexico City, Federal District, recorded before
the public

 

6

--------------------------------------------------------------------------------


 

Distrito Federal, inscrita en el Registro Público de Comercio bajo el Folio
Mercantil 157262; inscrita en el  Registro Federal de Contribuyentes bajo la
clave EAL 910930 DA2; y que de acuerdo con su objeto social, está capacitada
para ser titular de concesiones mineras, así como para celebrar contratos que
tengan por objeto derechos  derivados de dichas concesiones.

 

III.2.                    Que el representante de ALTIPLANO tiene facultades
suficientes para actuar en nombre y representación de ésta, obligándola en los
términos de este Contrato, como consta en la escritura pública 158,513 de fecha
22 de diciembre de 2011, otorgada ante el licenciado Ignacio R. Morales Lechuga,
titular de la Notaría 116 del Distrito Federal. Facultades que, a la fecha de
firma de este documento, no le han sido revocadas, limitadas  o modificadas en
forma alguna.

 

III.3.                    Que como titular de los derechos derivados de las
concesiones mineras que amparan a los LOTES y en términos de lo declarado por
FUMAROLA en la declaración I.4 que antecede, ALTIPLANO comparece a este acto con
el único fin de otorgar su más amplio consentimiento para la celebración de este
Contrato.

 

 

Dadas las declaraciones anteriores, las partes convienen en las siguientes:

 

C L A U S U L A S

 

PRIMERA.                                FUMAROLA en este acto otorga a WILLIAM
el derecho exclusivo a evaluar, explorar y explotar los LOTES, cuyos datos de
identificación se detallan en la declaración I.3  de este documento, conforme a
las siguientes estipulaciones:

 

1.                                      Acceso.      En virtud del derecho
exclusivo a explorar y explotar aquí concedido a WILLIAM, FUMAROLA cooperará con
WILLIAM, a fin de que  WILLIAM tenga libre y

 

registry of commerce under number 157262; recorded in the Federal Taxpayers’
Registry under code EAL 910930 DA2; and that according to its corporate purpose,
same may be holder of mining concessions and may enter into any contracts whose
object involves  rights over such concessions.

 

III.2.                    That ALTIPLANO’s legal representative has enough
authority to act in its name and on its behalf, obligating the latter under the
terms and conditions of this Agreement, as it is evidenced in public instrument
number 158,513, dated December 22 2011, granted before Ignacio R. Morales
Lechuga, Notary 116 for the Federal District; which authority, as of the date of
execution of this document, has not been revoked, restricted nor modified in any
manner whatsoever.

 

III.3.                    That as holder of the mining concessions covering the
LOTS and in terms of that declared by FUMAROLA in declaration I.4 before,
ALTIPLANO appears in this act with the only purpose of granting its widest
consent for the execution of this Contract.

 

 

Given the foregoing declarations, the parties agree as follows:

 

 

C L A U S E S

 

FIRST.                                                       FUMAROLA hereby
grants WILLIAM the exclusive right to evaluate, explore and exploit the LOTS
which identification data are described in declaration I.3 of this document, in
accordance with the following provisions:

 

1.                                      Access.        In view of the exclusive
right to explore and exploit herein granted to WILLIAM, FUMAROLA shall cooperate
with WILLIAM to provide WILLIAM with free and full access to the LOTS, FUMAROLA
having

 

7

--------------------------------------------------------------------------------


 

pleno acceso a la superficie que abarcan los LOTES, manifestando FUMAROLA que se
han obtenido autorizaciones de los propietarios o poseedores de la superficie
donde se ubican los LOTES y cooperará con WILLIAM, a fin de que dichas
autorizaciones puedan seguirse utilizando para permitir a WILLIAM el libre
acceso a éstos para la ejecución de los trabajos de exploración, explotación y
beneficio de mineral a que se refiere este documento.

 

1.1                               Asimismo FUMAROLA colaborará con WILLIAM a fin
de obtener nuevas autorizaciones como se requiera, a fin de que WILLIAM esté en
posibilidad de llevar a cabo los trabajos de exploración, explotación y
beneficio de mineral señalados en este documento, conforme a su programa de
trabajo.

 

2.                                      Trabajos.  La exploración, explotación y
beneficio de mineral que realice WILLIAM, ya sea directamente o por conducto de
contratistas que presten servicios a WILLIAM comprende, entre otros, los
trabajos que permitan localizar, identificar y cuantificar las sustancias
minerales existentes en los LOTES, consistentes en preparación de sitios de
trabajo, investigaciones y reconocimientos geológicos, incluyendo exploraciones
geológicas, trabajos topográficos, muestreos, muestreos a granel, estudios
geofísicos y geoquímicos, perforaciones de cualquier clase y obras mineras tales
como tajos, socavones, frentes, cruceros, tiros y demás que se consideren
convenientes, además de uno o más estudios de factibilidad para que se valore la
viabilidad de este proyecto con miras a establecer una nueva unidad minera, así
como la extracción, beneficio y venta de minerales obtenidos de los LOTES por
cuenta exclusiva de WILLIAM según lo permita este Contrato.

 

Asimismo, la exploración y explotación que realice WILLIAM comprende aquellas
actividades relacionadas y permitidas por las disposiciones legales aplicables
en materia minera, en particular las señaladas en los

 

stated that authorizations from the owners or possessors of the surface where
the LOTS are located have been obtained and that it will cooperate with WILLIAM
in order for said authorizations to continue to be used, in order to allow
WILLIAM the free access to same for the execution of the exploration,
exploitation and processing of minerals referred to in this document.

 

 

1.1                               Likewise, FUMAROLA obligates itself, during
the life of this Contract, to assist WILLIAM in the obtainment of new
authorizations as required for WILLIAM to carry out work of exploration,
exploitation and processing of minerals indicated in this document, in
accordance with its work program.

 

2.                                      Works.  The exploration, exploitation
and processing of minerals to be carried out by WILLIAM, be it directly or
through contractors who render their services to WILLIAM, comprise, among
others, the works that allow the location, identification and determination of
mineral substances existing in the LOTS, consisting of site preparation,
geological investigations and examinations, including geological explorations,
topographical works, sampling, bulk sampling, geophysics and geo-chemical
studies, drilling of any kind and mining works such as drifts, trenches, fronts,
crosscuts, shafts and the like considered convenient, additionally to one or
more feasibility studies for the evaluation of this project aimed at
establishing a new mining unit, as well as extracting, processing and selling
minerals from the LOTS for the sole account of WILLIAM as permitted by this
Contract.

 

 

Likewise the exploration and exploitation to be carried out by WILLIAM includes
such activities related thereto and permitted by the applicable legal provisions
in the area of mining, particularly those indicated in articles 28 and 29 of the
Mining Law, and which may

 

8

--------------------------------------------------------------------------------


 

artículos 28 y 29 de la Ley Minera que, en su momento, sirvan para comprobar las
obras y trabajos mineros a que está obligada FUMAROLA como concesionaria de los
LOTES.

 

3.                                      Obras y construcciones.  WILLIAM queda
facultada para ejecutar a su costa y riesgo, por sí o por medio de terceros,
todas las obras y construir las estructuras, edificios, mejoras, vías de acceso
y demás, así como para instalar y emplear toda la maquinaria, plantas de
beneficio, equipo, terreros y otras instalaciones que se requieran para
explorar, explotar, procesar y vender mineral y productos de los LOTES, mismas
estructuras, construcciones, edificios, maquinaria y equipo que podrán ser
retirados por WILLIAM en cualquier momento durante la vigencia de este Contrato
(considerando su o sus prórrogas, si las hubiere), y durante un plazo adicional
de 6 (seis) meses después de la terminación de este Contrato, sean propiedad de
WILLIAM, de sus contratistas o de terceros.

 

 

3.1                               Queda entendido que las obras permanentes de
fortificación, los ademes y, en general, las obras necesarias para la seguridad
y estabilidad de las minas, no podrán ser retiradas de acuerdo con lo previsto
por la Ley Minera.

 

3.2                               WILLIAM podrá requerir el apoyo y colaboración
de FUMAROLA en caso de que WILLIAM considere que dicho apoyo sea necesario o
conveniente para negociar con los propietarios o poseedores de la superficie que
abarcan los LOTES, para que se autorice la realización de las obras y
construcciones a que se refiere este apartado 3, sean temporales o permanentes,
y FUMAROLA proporcionará el apoyo razonable requerido.

 

4.                                      Compromisos de Inversión.  Por el
derecho exclusivo a explorar y explotar que confiere FUMAROLA conforme a este
Contrato, WILLIAM se obliga, durante la vigencia del mismo, a incurrir en gastos
y

 

be used by FUMAROLA to prove the assessment works carried out within the LOTS as
holder of same.

 

3.                                      Works and Constructions.  WILLIAM herein
is empowered to execute under its own risk and cost, either directly or through
third parties, any and all works and constructions of structures, buildings,
improvements, access roads as well as being empowered to install and use any and
all machinery, process plants, equipment and tailings and other facilities
needed to explore, exploit, process and sell material and products from the
LOTS, which structures, constructions, buildings, machinery and equipment
WILLIAM will have the right to remove at any time during the term of existence
of this Contract (considering its extension or extensions , if any), and during
an additional term of 6 (six) months after the termination of this Contract,
whether it belongs to WILLIAM, to its contractors or to third parties.

 

3.1                               It is understood that the permanent works of
support, struts and in general the works necessary for the stability and
security of the mines may not be removed in accordance with that provided by the
Mining Law.

 

3.2                               WILLIAM may request the support and assistance
of FUMAROLA, should WILLIAM believe that such assistance would be necessary or
desirable, to negotiate with the owners or possessors of the surface comprising
the LOTS, for the performance of the works and constructions referred to in this
section 3, whether temporary or permanent, and FUMAROLA shall provide such
reasonably requested assistance.

 

 

4.                                      Investment commitments.  For the
exclusive right to explore and exploit granted by FUMAROLA pursuant to this
Contract, WILLIAM obligates itself, during the life thereof, to carry out
investments in exploration, exploitation, commercialization of

 

9

--------------------------------------------------------------------------------


 

realizar inversiones en exploración, explotación, comercialización de mineral y
conceptos relacionados en las cantidades que se establecen en las disposiciones
legales aplicables, tomando en cuenta los montos mínimos de inversión requeridos
por las disposiciones legales aplicables (Reglamento de la Ley Minera) en
función de la superficie y vigencia de las concesiones.

 

WILLIAM se compromete a completar 2,000 (dos mil) metros de barrenación en los
LOTES durante los primeros 18 (dieciocho) meses contados a partir de la primera
fecha de ratificación ante Notario de este Contrato; en el entendido de que en
caso de que los permisos para dicha barrenación no sean recibidos por WILLIAM
con tiempo suficiente para completar tales 2,000 (dos mil) metros de barrenación
dentro de los 18 (dieciocho) meses citados, entonces dicho plazo de 18
(dieciocho) meses se extenderá durante un plazo suficiente para que WILLIAM
complete dicha barrenación.

 

4.1                               Queda expresamente entendido que, si dentro de
cualquier plazo de un año de exploración, WILLIAM incurriese en gastos o
efectuase inversiones en exploración y conceptos relacionados, en cantidades
superiores a aquellas establecidas en la ley, el excedente se aplicará y
considerará como inversión realizada en el período o períodos subsecuentes de un
año; y, por tanto, la obligación establecida en la ley de invertir la cantidad
correspondiente en el período o períodos siguientes disminuirá en la misma
cantidad que el excedente invertido.

 

4.2                               Comprobación de Obras.  A partir del mes de
mayo del 2016 y mientras este Contrato se encuentre en pleno vigor y efectos,
será obligación de WILLIAM preparar y presentar ante las autoridades mineras
competentes los informes para comprobar las obras y trabajos mineros que se
efectúen en los LOTES en términos de lo dispuesto por la Ley Minera y su
Reglamento.

 

minerals and related concepts in the amounts set forth in the applicable legal
provisions, taking into consideration the minimum investment amounts required by
the applicable legal provisions (Regulations to the Mining Law), based on the
surface and life of the concessions.

 

WILLIAM agrees to complete 2,000 (two thousand) meters of drilling on the LOTS
within 18 (eighteen) months following the first date on which this Contract has
been ratified before a Notary; provided that if the permits required for such
drilling are not received by WILLIAM in sufficient time to complete 2,000 (two
thousand) meters of drilling within referred 18 (eighteen) months, then such 18
(eighteen) month period shall be extended for a sufficient time for WILLIAM  to
complete such drilling.

 

 

 

4.1                               It is expressly understood that, if within any
term of one year of exploration, WILLIAM incurs expenses or carries out
investments in exploration and related concepts, in amounts greater than those
mentioned in the Mining Law, the amount in excess will be applicable and shall
be considered as an investment carried out in the following period or periods of
one year; and, therefore, the obligation established by law to invest the
corresponding amount in the subsequent period or periods, will diminish in the
same amount invested in excess.

 

4.2                               Proof of works.  As from the month of May of
2016, if and when this Contract remains in full force and effect, WILLIAM shall
have the obligation to prepare and file with the corresponding mining
authorities the proof of assessment works to be carried out within the LOT under
the terms of that provided by the Mining Law and its Regulations.

 

As concerns the works carried out within the

 

10

--------------------------------------------------------------------------------


 

Por lo que respecta a los trabajos llevados a cabo en los LOTES durante el 2015,
FUMAROLA se compromete a proporcionar a WILLIAM la información necesaria para
que esta última esté en posibilidades de presentar ante la Dirección General de
Regulación Minera el informe de Comprobación de Obras, dentro del mes de mayo
del 2016.

 

4.3                               Suspensión definitiva de los Compromisos de
Inversión.  Si en cualquier momento WILLIAM  decidiese no seguir adelante y, por
tanto, dar por terminado este Contrato anticipadamente, a menos de que otra cosa
esté prevista en este Contrato, WILLIAM no estará obligada a realizar más
inversiones ni gastos que los que hubiese efectuado hasta la fecha en que surta
efectos el aviso de terminación que se entregue a FUMAROLA de acuerdo a lo
establecido en la Cláusula Cuarta de este Contrato, salvo la obligación de
completar 2000 (dos mil) metros de barrenación en los LOTES  y aquellos
trabajos  requeridos, en su caso, para completar la restauración ambiental o
remediación de sus trabajos en los LOTES de acuerdo a las leyes aplicables.

 

En el supuesto de terminación anticipada de este Contrato, WILLIAM deberá
informar a FUMAROLA de los trabajos realizados hasta la fecha del aviso de
terminación, y entregarle copias de las facturas que amparen los gastos e
inversiones realizados, para que ésta se encargue de la siguiente comprobación
de obras y trabajos; entregado lo cual, WILLIAM se retirará sin conservar
interés alguno en los LOTES.

 

 

5.                                      Obligaciones de WILLIAM.  En la
ejecución de los trabajos de exploración, explotación y beneficio de mineral,
WILLIAM se obliga además a lo siguiente:

 

5.a.                            Ejecutar los trabajos de exploración,
explotación y beneficio de mineral conforme a los usos y costumbres del buen
minero y de acuerdo con la Ley Minera, su Reglamento y todas las leyes de
seguridad, ambientales, y

 

LOTS during 2015, FUMAROLA commits itself to provide WILLIAM with the needed
information in order for the latter to be able to file with the General
Direction of Mining Regulation, the Proof of Assessment Work report within the
month of May 2016.

 

4.3 Definitive suspension of the Investment Commitments.  If at any moment
WILLIAM decides not to continue and therefore to early terminate this Contract,
unless otherwise provided in this Contract, WILLIAM shall not be committed to
perform additional investments or expenses to those carried out up to the date
in which the termination notice delivered to FUMAROLA has full force and effect
as established in Clause Fourth of this Contract, other than the obligation to
complete 2000 (two thousand) meters of drilling on the LOTS and those works 
required, if any, to complete environmental reclamation or remediation of its
work on the LOTS in accordance with applicable law.

 

In the case of early termination of this Contract, WILLIAM must inform FUMAROLA
of those works performed prior to the date of the termination notice, and to
provide same with copies of the invoices supporting the expenses and investments
carried out, in order for the latter to be responsible for the filing of the
next proof of assessment work reports; having delivered same, WILLIAM shall
abandon the LOTS without retaining any interest in same.

 

5.                                      Obligations of WILLIAM.  In the
performance of the exploration, exploitation and processing of minerals, WILLIAM
obligates itself to the following:

 

5.a.                            Carry out the exploration, exploitation and
processing works pursuant to customs and usage of a good miner and in accordance
with the Mining Law, its Regulations and all safety, environmental and other
laws applicable to its exploration and other

 

11

--------------------------------------------------------------------------------


 

demás disposiciones legales aplicables a sus actividades mineras y de otra
naturaleza en los LOTES, permitiendo a los representantes autorizados
previamente por escrito de FUMAROLA acceso a los LOTES para inspeccionar los
trabajos realizados por WILLIAM, siempre que ello se lleve a cabo en días y
horas hábiles y siempre que los representantes autorizados de FUMAROLA no
interfieran o interrumpan las actividades que se encuentre realizando WILLIAM en
los LOTES.

 

5.b.                            Mantener los LOTES en buenas condiciones de
conservación al llevar a cabo la exploración, explotación y beneficio de mineral
en el mismo.

 

5.c.                             Cuidar la conservación de las mojoneras de
punto de partida y de localización de los LOTES.

 

5.d.                            Entregar al FUMAROLA, dentro de un plazo de 60
(sesenta) días naturales siguientes a la terminación, anticipada o no, de este
Contrato, un informe fáctico no interpretativo digitalizado de las operaciones
llevadas a cabo por WILLIAM, el que incluirá un reporte respecto de los
depósitos o yacimientos minerales que se localicen en los LOTES, así como de los
trabajos geológicos, mineros y de muestreo que se hayan practicado, con copias
de los planos geológicos y topográficos y de las perforaciones efectuadas; dicha
información y documentación no tendrá el carácter de interpretativa y podrá
entregarse en idioma inglés, si en su versión original así se hubiese
preparado.  Asimismo, en caso de terminación del Contrato por cualquier causa ,
deberá entregar dentro del plazo aquí señalado, copias de los principales
permisos obtenidos para el desarrollo de sus trabajos, impresas y/o
digitalizadas y, a solicitud de WILLIAM, los trasmitirá o cederá a ésta o a
quien ésta designe si legalmente fuere posible hacerlo.  También, en caso de que
asi lo solicite WILLIAM, le trasmitirá, a ésta o a quien ésta designe, los
derechos de propiedad o de posesión derivada de cualquier tipo de contrato, que
haya adquirido

 

activities on the LOTS, allowing the authorized representatives of FUMAROLA to
access the LOTS to inspect the works carried out by WILLIAM, if and when said
visits take place on working days and during working hours and the authorized
representatives of FUMAROLA do not interfere or interrupt the activities which
are being carried out by WILLIAM in the LOTS.

 

5.b.                            Preserve the LOTS in good condition, when
carrying out the exploration, exploitation and processing on the same.

 

 

5.c.                             To take care of the maintenance of the
monuments of the starting point and of location of the LOTS.

 

5.d.                            To deliver to FUMAROLA within a term of 60
(sixty) calendar days following the termination of this Contract, in advance or
not, a digitalized non-interpretive report on the exploration operations, which
will include a report with respect to the mineral deposits located in the LOTS,
as well as in connection with the geological, mining and sampling works
performed, with copies of the geological and topographical maps and maps of the
completed drilling; such documentation may be delivered in English version,
should the originals have been drafted in such language.  Likewise, in case of
termination of the Contract by any cause, WILLIAM must provide FUMAROLA with
copies of the main permits obtained for the development of its works, printed
and/or digitalized and, upon request of FUMAROLA, shall transfer or assign them
to the latter or to its designee if legally possible. Likewise, should FUMAROLA
require it, WILLIAM shall transfer unto same or its designee, the rights of
property or of possession derived from any contract on the surface land for the
development of its works, at the lowest possible cost allowed by the applicable
tax provisions whether federal or local.

 

12

--------------------------------------------------------------------------------


 

sobre el terreno superficial, para el desarrollo de sus trabajos, al precio más
bajo posible que lo permitan las disposiciones fiscales federales y locales.

 

5.e.                             Devolver a FUMAROLA, dentro del mismo plazo a
que se refiere el inciso 5.d. que antecede, toda la información y documentación
que hubiese recibido de FUMAROLA y que se relacione con los resultados de
trabajos llevados a cabo en los LOTES con anterioridad a la fecha de celebración
de este Contrato.

 

5.f.                              Responder, a partir de la fecha de
ratificación de este Contrato ante notario, de las obligaciones en materia
laboral, de seguridad social, fiscal y demás obligaciones legales, respecto al
personal de WILLIAM que labore en los LOTES con motivo de la exploración,
explotación y beneficio de mineral que realice WILLIAM conforme a este Contrato.

 

5.g.                            Indemnizar y sacar a FUMAROLA libre, a salvo y
en paz, de cualquier reclamación que se intentase en su contra por empleados o
trabajadores de WILLIAM o por terceros contratados por ésta, a los que hubiese
encomendado la prestación de algún servicio en los LOTES, salvo que dichas
reclamaciones deriven de la negligencia o mala conducta de FUMAROLA en sus
operaciones en los LOTES.

 

5.h.                            Responder, a partir de la fecha de ratificación
ante notario de este Contrato, de las obligaciones en materia ambiental,
incluyendo específicamente aquellas obligaciones relativas a la restauración y
remediación ambiental, únicamente respecto de las actividades que WILLIAM o sus
contratistas lleven a cabo directamente en los LOTES, e indemnizar y sacar a
FUMAROLA libre, a salvo y en paz de cualquier reclamación, penalización  o
responsabilidad de la naturaleza que sea derivada de las obligaciones
ambientales de WILLIAM.

 

5.i.                               Pagar, a partir del primer semestre del

 

 

 

 

5.e.                             To return to FUMAROLA within the same term
referred to in paragraph 5.d. above, all of the information and documents
received from FUMAROLA, and that are related to the results of those works
carried out within the LOTS prior to the execution of this Contract.

 

 

5.f.                              To comply, as from the date of ratification of
this Contract before a notary, with the labor, social security, tax and other
legal obligations with respect to the personnel of WILLIAM working in the LOTS,
as a consequence of the exploration, exploitation and processing carried out by
WILLIAM in accordance with this Contract.

 

5.g.                            Hold FUMAROLA harmless, of any claim initiated
against it by employees or workers of WILLIAM or third parties contracted by the
latter to which WILLIAM entrusted the rendering of any service in the LOTS,
other than claims resulting from the negligence or misconduct of FUMAROLA in its
activities on the LOTS.

 

 

5.h.                            Comply, as from the date of ratification of this
Contract before a notary, with the obligations in environmental matters,
including specifically the obligations regarding environmental reclamation and
restoration,  exclusively with respect to activities carried out by WILLIAM or
its contractors directly in the LOTS, and to Indemnify and to hold FUMAROLA
harmless of any claim, penalty or liability of any kind derived from
environmental obligations of WILLIAM.

 

 

5.i.                               Pay commencing with the first semester of
2016 and as long as this Contract

 

13

--------------------------------------------------------------------------------


 

2016 y hasta en tanto este Contrato se encuentre vigente, la totalidad de los
derechos ordinarios semestrales sobre minería que correspondan a los LOTES, así
como pagar los impuestos especiales y extraordinarios de actividades mineras
derivadas de la explotación y venta, de llegar el caso a la obtención de
minerales extraídos de los LOTES .

 

 

5.j. Cumplir con la obligación conforme a la ley aplicable de realizar trabajos
en los LOTES y presentar a la entidad apropiada, a partir del 2016, la
comprobación de trabajos de exploración y de otra índole que se requiera para
mantener el derecho de FUMAROLA sobre los LOTES, incluyendo los informes
técnicos y estadísticos previstos en la Ley Minera

 

 

5.k. Mantener los derechos derivados de las concesiones mineras que amparan a
los LOTES, libres de toda carga, gravamen, afectación o limitación de dominio de
cualquier naturaleza, que surja de WILLIAM o como resultado de la acción u
omisión de WILLIAM.

 

5.l. Mantener en confidencialidad durante la vigencia de este Contrato y después
de la terminación del mismo, cualquier y toda la información que no sea
previamente y públicamente conocida de cualquier manera recibida por WILLIAM de
FUMAROLA o información de exploración no interpretativa desarrollada por WILLIAM
respecto a los LOTES, misma que será de naturaleza industrial y se considerará y
tratará como información privilegiada y como secreto industrial. Dicha
información será devuelta por WILLIAM a FUMAROLA a la terminación de este
Contrato.

 

 

No obstante lo señalado en este Apartado 5.l. FUMAROLA autoriza a WILLIAM o a
las empresas del mismo grupo de interés a emitir cualquier comunicado de prensa,
o hacer o presentar cualquier comunicado de Internet, prospecto, registros de
valores, u otra declaración para efectos de cualquier autoridad gubernamental,
así como para la

 

remains in full force and effect, all of the mining ordinary biannual concession
duties referred to in the Federal Duties Law, corresponding to the LOTS, as well
as to pay the special and extraordinary duties on mining activities derived from
the exploitation and purchase, should such be the case of the minerals obtained
from the LOTS.

 

5.j.                               Comply with the obligation under applicable
law to perform works on the LOTS and file with the appropriate agency,
commencing with 2016, the proof of exploration and other work required to
maintain the rights of FUMAROLA to the LOTS, including the technical and
statistics reports as provided by the Mining Law.

 

5.k.                            To maintain the rights deriving from the mining
concessions covering the LOTS, free from all charge, lien, encumbrance or
ownership limitation of any nature arising through WILLIAM or as a result of the
action or inaction of WILLIAM.

 

5.l.                               To maintain the confidentiality of, during
the life of this Contract, and after the termination of this Contract, any and
all information that has not been previously and publicly known in any manner
whatsoever, received by WILLIAM from FUMAROLA or non-interpretive exploration
data developed by WILLIAM on the LOTS, which is of an industrial nature and
shall be considered and treated as privileged information and industrial secret.
Such information must be returned by WILLIAM to FUMAROLA upon the termination of
this Contract.

 

Notwithstanding the above set forth in this Paragraph 5.l. FUMAROLA authorizes
WILLIAM or the companies of the same group of interest to issue any press
release, or making or filing any Internet release, prospectus, securities
filings, or other statement for purposes of any government authority, as well as
for the stock exchange.

 

14

--------------------------------------------------------------------------------


 

bolsa de valores.

 

5.m. Subrogarse en el cumplimiento de la totalidad de las obligaciones y
derechos que FUMAROLA tiene para con ALTIPLANO y que derivan del CONTRATO
ORIGINAL.

 

 

6.                                      Obligaciones de FUMAROLA. En virtud del
derecho a explorar, explotar y beneficio de mineral concedido a WILLIAM por
FUMAROLA, ésta se obliga durante la vigencia de este Contrato a lo siguiente:

 

6.a.                            Proporcionar a WILLIAM, dentro de los 15
(quince) días naturales contados a partir de la fecha de celebración de este
Contrato, copias de la información técnica con que cuente la propia FUMAROLA,
respecto de los trabajos de exploración llevados a cabo en los LOTES, incluyendo
sin limitación alguna, toda la información recibida de ALTIPLANO con
anterioridad a la fecha de celebración de este documento.

 

6.b.                            Salvo por las obligaciones de WILLIAM de hacerlo
bajo este Contrato, mantener en vigor y en su favor los derechos derivados de
las concesiones mineras que amparan a los LOTES y no solicitar reducción,
división o unificación de la superficie que abarcan los LOTES, ni desistirse de
los derechos que derivan de las concesiones sobre los LOTES, sin la autorización
previa y por escrito que al efecto otorgue WILLIAM.

 

6.c.                             No celebrar contrato alguno respecto de los
LOTES, salvo con BENEFICIARA o con la sociedad que ésta designe, ni transmitir
los derechos derivados de las concesiones mineras que amparan a los LOTES.

 

6.d.                            Mantener los derechos derivados de las
concesiones mineras que amparan a los LOTES, libres de toda carga, gravamen,
afectación o limitación de dominio de cualquier naturaleza, que surja de
FUMAROLA o como resultado de la acción u omisión de FUMAROLA.

 

5.m.                        To subrogate itself in the compliance of each and
all of the obligations and rights that FUMAROLA has with ALTIPLANO and that
derive from the ORIGINAL CONTRACT.

 

6.                                      Obligations of FUMAROLA.  In view of the
right to explore, exploit and process minerals granted by FUMAROLA to WILLIAM,
FUMAROLA obligates itself as of now and during the life of this Contract as
follows:

 

6.a.                            To provide WILLIAM within the following 15
(fifteen) calendar days after the execution of this Contract, copies of the
technical information it has on the exploration works carried out within the
LOTS, including without limitation all information received from ALTIPLANO,
prior to the execution of this document.

 

 

6.b.                            Except for the obligations of WILLIAM to do so
under this Contract, maintain in full force and in its favor the rights deriving
from the mining concessions covering the LOTS and not request the reduction,
division or unification of the surface covered by the LOTS nor waive any rights
deriving from the concessions covering said LOTS, without the prior written
consent granted by WILLIAM for such purposes.

 

6.c.                             Not to enter into any contract regarding the
LOTS except with WILLIAM or the company it may designate, nor to transfer the
rights deriving from the mining concessions covering the LOTS.

 

6.d.                            To maintain the rights deriving from the mining
concessions covering the LOTS, free from all charge, lien, encumbrance or
ownership limitation of any nature arising through FUMAROLA or as a result of
the action or inaction of FUMAROLA.

 

6.e.                             Not to interfere with, prevent nor

 

15

--------------------------------------------------------------------------------


 

 

6.e.                             No interferir, impedir ni obstaculizar el
derecho exclusivo a evaluar, explorar, explotar y beneficiar mineral de los
LOTES que otorga conforme a este Contrato a WILLIAM.

 

 

6.f.                              Colaborar con WILLIAM para que ésta mantenga u
obtenga de los propietarios o poseedores de la superficie que abarcan los LOTES
el libre y pleno acceso a éstos, en términos de lo señalado en el apartado 1 de
esta Cláusula Primera.

 

6.g.                            Mantener a WILLIAM, sus representantes y
funcionarios, libres, a salvo y en paz de cualquier reclamación y/o
responsabilidad que pudiera intentarse en su contra, por actos directamente
imputables a FUMAROLA o trabajadores de ésta que se relacionen directamente con
el objeto de este Contrato, salvo por reclamaciones por negligencia o mala
conducta de WILLIAM.

 

6.h.                            Mantener en confidencialidad durante la vigencia
de este Contrato y con posterioridad durante dos meses  a partir de la
terminación del mismo, cualquier y toda la información que FUMAROLA reciba de
WILLIAM y/o de contratistas de ésta y no haya sido públicamente conocida con
anterioridad en cualquier forma, misma que será de naturaleza industrial y se
considerará y tratará como información privilegiada y como secreto industrial.

 

6.i.                               Dar cumplimiento a todas y cada una de las
obligaciones que derivan del CONTRATO ORIGINAL y por tanto, mantener el mismo en
pleno vigor y efectos y a proporcionar a WILLIAM a la brevedad posible, copias
de cualquier y todas las notificaciones que le sean hechas a FUMAROLA por
ALTIPLANO bajo el CONTRATO ORIGINAL o entregado por FUMAROLA a ALTIPLANO bajo el
CONTRATO ORIGINAL y a no ceder cualquiera de sus derechos y obligaciones bajo el
CONTRATO ORIGINAL a cualquier otra persona sin el consentimiento previo y por
escrito de WILLIAM.

 

obstruct the right to evaluate, explore and mine and process material from the
LOTS, granted to WILLIAM under this Contract.

 

6.f.                              Cooperate with WILLIAM in order for the latter
to have or obtain from the owners or holders of the surface land where the LOTS
are located, free and full access to the LOTS, in terms of that indicated in
section 1 of this Clause First.

 

6.g.                            To hold WILLIAM, its representatives and
officers, harmless of any claim initiated against them by employees or workers
of FUMAROLA directly related with the purposes of this Contract, except such
claims as result from negligence or misconduct of WILLIAM.

 

 

 

6.h.                            To maintain the confidentiality of during the
life of this Contract and during two months  as from the termination of this
Contract any and all information that has not been previously and publicly known
in any manner whatsoever, received by FUMAROLA from WILLIAM and/or from its
contractors, which is of an industrial nature and shall be considered and
treated as privileged information and industrial secret.

 

6.i.                               To comply with each and all of the
obligations derived from the ORIGINAL CONTRACT and therefore to maintain same in
full force and effect; to provide WILLIAM promptly with copies of any and all
notices delivered to FUMAROLA by ALTIPLANO under the ORIGINAL CONTRACT or
delivered by FUMAROLA to ALTIPLANO under the ORIGINAL CONTRACT; and not to
assign any of its rights or obligations under the ORIGINAL CONTRACT to any other
person without the prior written consent of WILLIAM.

 

 

SECOND.                                        This Contract of Mining
Exploration and Exploitation shall be

 

16

--------------------------------------------------------------------------------


 

 

 

SEGUNDA.                               Este Contrato de Exploración y de
Explotación Minera se regirá, además, por lo siguiente:

 

 

1.                                      Contraprestación por el derecho
Exclusivo a Explorar y Explotar los LOTES. La contraprestación que WILLIAM
pagará a FUMAROLA por el derecho exclusivo de Explorar y Explotar los LOTES y
los derechos de acceso a los mismos LOTES, será conforme a  lo siguiente

 

 

1.1.                            Pagos.

 

Estos pagos los efectuará WILLIAM a FUMAROLA siempre y cuando este Contrato
continúe vigente al llegar la fecha en que deba realizarse cada uno, por no
haberse dado por terminado en forma anticipada, serán como sigue:

 

 

1.1.a.                                          En la fecha de ratificación de
este Contrato ante Notario por ambas partes (o bien la fecha en que la última de
ellas ratifique el Contrato en caso de hacerlo por separado), la cantidad total
de $140,000.00 dls. (ciento cuarenta mil dólares 00/100), más el importe del
impuesto al valor agregado (“IVA”) o cualquier otro impuesto similar que pueda
aplicar.

 

 

1.1.b.                                          En o antes de que se cumplan 12
(doce) meses contados a partir de la fecha de Ratificación de este Contrato ante
Notario por ambas partes (o bien la fecha en que la última de ellas ratifique el
Contrato en caso de hacerlo por separado) y siempre que este Contrato continúe
vigente, la cantidad total de $100,000.00 dls. (cien mil dólares 00/100), más el
importe del IVA o cualquier otro impuesto similar que pueda aplicar.

 

additionally governed by the following:

 

 

1.                                      Consideration for the Exclusive Right to
Explore and Exploit the Lots. The consideration to be paid by WILLIAM to
FUMAROLA for the exclusive right to Explore and Exploit the LOTS, and the rights
of access to the same LOTS, shall be according to the following.

 

1.1                               Payments.

 

These payments shall be paid by WILLIAM to FUMAROLA if and when this Contract
remains in full force and effect on the date on which the respective payment
becomes due, given that the Contract has not been terminated in advance, shall
be the following:

 

1.1.a On the date of ratification of this Contract before a Notary by both
parties (or on the date in which the last one of them ratifies the Contract in
case it is ratified in counterparts), the total amount of $140,000.00 dollars
(one hundred forty thousand dollars 00/100) plus the amount of Value Added Tax
(“VAT”) or such other similar tax that may apply.

 

 

1.1.b On or before 12 (twelve) months have elapsed from the date of Ratification
of this Contract before a Notary by both parties (or on the date in which the
last one of them ratifies the Contract in case it is ratified in counterparts),
if this Contract remains in full force and effect, the total amount of
$100,000.00 dollars (one hundred thousand dollars 00/100) plus the amount of VAT
or such other similar tax that may apply

 

 

1.1.c. Thereafter, on or before each anniversary of  this Contract has elapsed
from the date of Ratification of

 

17

--------------------------------------------------------------------------------


 

 

1.1.c.                                           Posteriormente, en o antes de
que se cumpla cada aniversario de este Contrato contado a partir de la fecha de
Ratificación de este Contrato ante Notario por ambas partes (o bien la fecha en
que la última de ellas ratifique el Contrato en caso de hacerlo por separado) y
siempre que este Contrato continúe vigente, la cantidad total de $100,000.00
dls. (cien mil dólares 00/100), más el importe del IVA o cualquier otro impuesto
similar que pueda aplicar, hasta en tanto la Net Proceeds Payment (as defined
below) sea exigible y pagadera.

 

 

 

1.2                               Liberación de la Obligación de Pago.  Queda
convenido que, toda vez que WILLIAM tiene el derecho de dar por terminado este
Contrato en cualquier tiempo, a su sola discreción y sin responsabilidad alguna
para sí, WILLIAM no tendrá obligación de efectuar pago alguno a FUMAROLA o a
ALTIPLANO a partir de la fecha en que surta efectos el aviso de terminación
respectivo de acuerdo a lo establecido en la Cláusula Quinta de este Contrato y,
en tal supuesto, WILLIAM quedará completamente liberada de la obligación de
pagar las cantidades a que se refieren  los incisos b) y c) del apartado 1.1
anterior respecto de las fechas ahí señaladas que no se hayan cumplido a la
fecha de notificación del aviso de terminación, cualesquiera de los pagos a que
se refiere el Apartado 1.1 de la Cláusula Tercera y cualesquiera pagos previstos
en la Cláusula Cuarta.

 

1.3                               Arras.            Queda expresamente entendido
que, en caso de que WILLIAM dé por terminado este Contrato anticipadamente en la
forma prevista en este documento, todas las cantidades que FUMAROLA hubiese
recibido hasta la fecha en que se presente el aviso de terminación respectivo,
quedarán en beneficio de FUMAROLA en calidad de arras y, por tal motivo,
FUMAROLA no tendrá obligación de devolver cantidad alguna a

 

this Contract before a Notary by both parties (or on the date in which the last
one of them ratifies the Contract in case it is ratified in counterparts), if
this Contract remains in full force and effect, the total amount of $100,000.00
dollars (one hundred thousand dollars 00/100) plus the amount of VAT or such
other similar tax that may apply, up to the moment in which the Net Proceeds
Payment (as defined below) becomes due and effective.

 

1.2                               Release of the Obligation of Making Payments. 
The parties hereto agree that given WILLIAM is entitled to terminate this
Contract in advance at any time it decides to do so, at its sole discretion and
without incurring any liability whatsoever, WILLIAM will not have further
obligation to make any subsequent payment to FUMAROLA or to ALTIPLANO as from
the date on which the termination notice becomes effective in terms of that set
forth in Clause Fifth of this Contract and, in such case, WILLIAM will be
released of any payments referred to  paragraphs b) and c) of Section 1.1 above
regarding the dates therein that have not occurred on the date the termination
of the Contract is notified, any payments referred to in Clause Third, Section
1.1, and any payments to ALTIPLANO referred to in Clause Fourth.

 

1.3                               Earnest money. It is expressly understood
that, should WILLIAM terminate this Contract in advance in terms of that agreed
to in this document, all of the amounts that FUMAROLA would have received as of
the date on which he receives the termination notice, shall inure to the benefit
of FUMAROLA as earnest money and therefore FUMAROLA will not have the obligation
to reimburse any amount to WILLIAM.

 

 

THIRD.     Likewise, upon the commencement of commercial production of Products
derived

 

18

--------------------------------------------------------------------------------


 

WILLIAM.

 

TERCERA. A partir del inicio de la producción comercial de Productos derivados
de las concesiones mineras que amparan a los LOTES, definido como el término de
las primeras 2,000 (dos mil) toneladas de mineral procesado del LOTES
(incluyendo para evitar dudas en cuanto a duplicidad de muestras removidas de la
propiedad en donde se llevan a cabo trabajos de muestreo metalúrgico), WILLIAM
pagará a FUMAROLA una regalía equivalente al 15% (quince por ciento) de las
Utilidades Netas ( NPP), que se obtengan como resultado de que WILLIAM haya
puesto los LOTES en producción comercial.

 

La NPP antes referida se calculará, pagará y recibirá, conforme al mismo Anexo 3
de este Contrato.

 

El porcentaje de la NPP a que se refiere este inciso será pagado por WILLIAM a
FUMAROLA, a partir de que la misma entre en vigor y posteriormente durante toda
la vigencia de este Contrato.

 

Con el fin de evitar dudas, WILLIAM tendrá el derecho, en cualquier momento y de
tiempo en tiempo, a su sola elección de mezclar minerales obtenidos de
concesiones mineras diferentes d los LOTES, sin tener la obligación WILLIAM de
pagar regalía alguna a FUMAROLA respecto de los minerales obtenidos de dichas
otras concesiones distintas de los LOTES. En este caso, WILLIAM deberá informar
a FUMAROLA con la debida anticipación.

 

Para efectos de lo señalado en el párrafo que antecede, FUMAROLA podrá, a su
exclusivo costo, riesgo y responsabilidad, a designar por escrito a los
representantes que considere conveniente a fin de que la representen en los
lugares en que el mineral obtenido de los LOTES sea pesado, ya sea directamente
en la mina, patios, instalaciones, planta, a fin de verificar la información con
anterioridad al mezclado de mineral.

 

 

1.1                               Pagos Anticipados de NPP

 

from the mining concessions covering the LOTS, defined as completion of the
mining and processing of the first 2,000 (two thousand) tonnes of ore from the
LOTS (including for the avoidance of doubt bulk samples removed for the property
on which metallurgical testwork has been conducted), WILLIAM shall pay to
FUMAROLA a royalty equivalent to 15% (fifteen percent) of the Net Proceeds
(NPP), obtained as a result of WILLIAM placing the LOTS in commercial
production.

 

The NPP aforementioned will be calculated, paid and received, according to the
same Schedule 3 of this Contract.

 

 

The NPP referred to in this paragraph shall be paid by WILLIAM to FUMAROLA, as
from the date in which it becomes effective and thereafter during all of the
life of this Contract.

 

For the avoidance of doubt, WILLIAM shall have the right at any time, and from
time to time, at its sole election to mix minerals obtained from the LOTS with
other minerals obtained from mining concessions different from the LOTS, without
being WILLIAM enforced to pay any royalty to FUMAROLA on the minerals obtained
from said other lots different from the LOTS. In this event, WILLIAM should give
notice in advance to FUMAROLA.

 

For purposes of that mentioned in the preceding paragraph, FUMAROLA shall be
entitled, at its sole risk, expense and responsibility, to appoint in writing
the representatives it deems convenient in order to represent same in the places
in which the measure, of minerals obtained from the LOTS, either directly in the
mine, patios, installations, plant in order to verify the data prior the mineral
is mixed.

 

1.1                               Advance NPP Royalties Payments.

 

Should the LOTS be placed into commercial production and, for any reason

 

19

--------------------------------------------------------------------------------


 

Regalías.

 

Si los LOTES se pusieren en producción comercial y, por alguna causa que no sea
un evento de fuerza mayor, misma causa que puede incluir sin limitar razones
técnicas o económicas, WILLIAM suspenda la actividad minera o producción de
minerales de los LOTES durante un período mayor a 90 (noventa) días naturales,
entonces WILLIAM deberá efectuar un pago por concepto de NPP regalía anticipada
a FUMAROLA, durante el período en el cual la actividad minera o la producción
continúe en suspensión, a razón de  $150,000.00 dólares (ciento cincuenta mil
dólares 00/100) por trimestre, pagadera el último día del trimestre, más el IVA
o cualquier otro impuesto similar que pueda ser aplicable.

 

Todos los pagos por concepto de anticipos a cuenta de NPP regalías futuras
conforme al párrafo anterior, serán acumulables y se acreditarán y descontarán
de cada pago subsecuente que por concepto de NPP debidos y pagados efectúe
WILLIAM a FUMAROLA en un 50%; lo anterior hasta que el total de la cantidad que
por concepto de anticipos a cuenta de NPP regalías futuras haya sido deducida de
los pagos por concepto de NPP.

 

Las partes acuerdan que una vez que los pagos por concepto de anticipos a cuenta
de NPP regalías futuras conforme a la presente  Cláusula hayan sido deducidos de
la NPP entonces WILLIAM empezará a efectuar pagos por concepto de dicha NPP sin
deducción alguna para FUMAROLA.

 

1.2.                            Pago por concepto de NPP una vez Iniciada la
Producción Comercial.  Las partes acuerdan que en caso de que una vez que la NPP
sea exigible y pagadera, WILLIAM dejará de efectuar los pagos a que se refiere
la Cláusula Segunda, Apartados 1.1.b y 1.1.c. y deberá pagar por cada trimestre
la cantidad que corresponda de acuerdo a la NPP.

 

 

1.3.   No Obligación.  Las Partes acuerdan

 

other than an event of force majeure, which reason may include without
limitation technical or economic reasons, WILLIAM suspends mining or production
of minerals from the LOTS for more than 90 (ninety) calendar days, WILLIAM will
be required to make an advance NPP royalty payment to FUMAROLA, during the
period that mining or production remains suspended, at the rate of $150,000.00
dollars (one hundred fifty thousand dollars 00/100) per calendar quarter,
payable on the last day of the calendar quarter, plus the amount of VAT or such
other similar tax that may apply.

 

All of the payments made as NPP advance royalty payments pursuant to previous
paragraph shall accumulate and be credited against and deducted from 50% of each
subsequent NPP due and payable by WILLIAM to FUMAROLA until the total amount
paid as NPP advance royalty payments has been deducted from the NPP payments.

 

 

The parties agree that once all of the NPP advance royalty payments pursuant to
this Clause have been deducted from the NPP Payments then WILLIAM will start
making such NPP Payments without any deduction to FUMAROLA.

 

 

1.2.                            Payment under the concept of NPP once Commercial
Production begins. The parties agree that once the NPP becomes due and payable,
WILLIAM shall cease making the payments pursuant to Clause Second, Sections
1.1.b and 1.1.c, and shall pay for each calendar quarter the amount
corresponding according to the NPP.

 

 

1.3.                            No Covenants. The Parties agree that in no
event, whether arising from the Contract to pay the NPP  to FUMAROLA (in terms
of that set forth in Schedule 3)  on material mined, removed and sold from the
LOT or

 

20

--------------------------------------------------------------------------------


 

que en ningún caso, ya sea derivado de este Contrato de pagar la NPP a FUMAROLA
(de acuerdo a lo señalado en el Anexo 3) minados, extraídos y vendidos del LOTE
o de cualquier otra manera, generarán la obligación expresa o implícita de
explorar para el desarrollo, extracción o producción de mineral en mena,
minerales o productos de los LOTES, y el tiempo, forma, método y cantidades de
dicha exploración, desarrollo, explotación o producción, cualquiera que esta
sea, será de la exclusiva decisión de WILLIAM.

 

1.4.         Inicio de Explotación Comercial.

WILLIAM acepta que deberá iniciar la Producción Comercial de mineral extraído de
los LOTES a más tardar una vez cumplidos 3 (tres) años contados a partir de la
ratificación de este Contrato ante Notario por ambas partes.

 

1.5.         Resolución de temas relacionados con la
NPP                                 Si FUMAROLA y WILLIAM llegasen a tener
cualquier disputa en relación al monto o cálculo de la NPP o de la regalía
establecida en la Cláusula Cuarta, entonces las partes acuerdan someter dicha
controversia a arbitraje; el procedimiento arbitral se regirá de conformidad con
las reglas de  la Asociación Americana de Arbitraje; el idioma del arbitraje
será el inglés y el lugar del arbitraje será la Ciudad de Houston, Estado de
Texas, Estados Unidos de América.  Considerando que este Contrato se celebra en
inglés y español, en caso de disputa como se establece en esta cláusula y
únicamente para propósito de esta cláusula, la versión inglés prevalecerá.

 

CUARTA.                                       Subrogacíon en la Obligación de
Pagar la Regalía a ALTIPLANO. WILLIAM en este acto se subroga en la obligación
de pagar y acepta pagar a ALTIPLANO la regalía del 2% (dos por ciento) de los
Ingresos Netos de Fundición (NSR) acordados en el CONTRATO ORIGINAL, mismo que
se adjunta a este Contrato como Anexo 2 y que en su parte conducente del Anexo 2
del CONTRATO ORIGINAL se tiene por

 

otherwise, shall WILLIAM have any duty or obligation, express or implied, to
explore for, develop, mine or produce ores, minerals or Products from the LOTS,
and the timing, manner, method and amounts of such exploration, development,
mining or production, if any, shall be in the sole discretion of WILLIAM.

 

 

1.4                               Beginning of Commercial Production. WILLIAM
accepts that it shall initiate Commercial Production of mineral obtained from
the LOTS, at the latest, once 3 (three) years have elapsed from the date of
ratification of this Contract before a Notary by both parties.

 

1.5          Resolution of matters related to the NPP.  If FUMAROLA and WILLIAM
have any dispute about the amount or calculation of the NPP or the royalty set
forth in Clause Fourth, then the parties agree to submit such controversy to
arbitration; the arbitration procedure will be subject to the rules of the
American Arbitration Association; the language of the arbitration will be
English and the place of arbitration the City of Houston, State of Texas, United
States of America. Considering that this Contract is executed in both English
and Spanish versions, in case of dispute as stated in this clause, and only for
the purpose of this clause, the English language version will govern.

 

FOURTH.                                      Subrogation in the Obligation to
pay the Royalty to ALTIPLANO.  WILLIAM in this act subrogates itself in the
obligation and agrees to pay ALTIPLANO the royalty of 2% (two percent) of Net
Smelter Returns (NSR) agreed upon in the ORIGINAL CONTRACT, which is attached to
this Contract as Schedule 2 and in its corresponding section of Schedule 2 to
the ORIGINAL CONTRACT is considered as fully transcribed for all legal purposes,
forming an integral part of this document as transcribed herein.

 

21

--------------------------------------------------------------------------------


 

enteramente reproducido para todos los efectos legales, formando parte integral
de este documento como si a la letra se insertase.

 

ALTIPLANO acepta que el 2% de regalía de Ingresos Netos de Fundición acordada en
el CONTRATO ORIGINAL será pagada por WILLIAM conforme a este Contrato, en lugar
de por FUMAROLA, durante el tiempo en que este Contrato continúe vigente.

 

Si ALTIPLANO y WILLIAM llegasen a tener cualquier disputa en relación al monto o
cálculo de la NSR regalía prevista en esta Cláusula Cuarta, entonces las partes
acuerdan someter dicha controversia a arbitraje; el procedimiento arbitral se
regirá de conformidad con las reglas de  la Asociación Americana de Arbitraje;
el idioma del arbitraje será el inglés y el lugar del arbitraje será la Ciudad
de Houston, Estado de Texas, Estados Unidos de América.  Considerando que este
Contrato se celebra en inglés y español, en caso de disputa como se establece en
esta cláusula y únicamente para propósito de esta cláusula, la versión inglés
prevalecerá.

 

ALTIPLANO conviene en no ceder cualesquiera de sus derechos de acuerdo al
CONTRATO ORIGINAL y a no transferir los derechos derivados de las concesiones
mineras que amparan los LOTES sin el consentimiento previo y por escrito de
WILLIAM.

 

QUINTA.                                          Vigencia.   La duración de este
Contrato será de 8 (ocho) años contados a partir de la fecha de ratificación de
este documento ante notario público por ambas partes de acuerdo a lo arriba
indicado; o bien la fecha en que la última de ellas ratifique el Contrato en
caso de hacerlo por separado.

 

Dicho plazo será prorrogable mediante acuerdo entre WILLIAM y FUMAROLA.

 

 

Dicho plazo será forzoso para FUMAROLA y voluntario para WILLIAM, por lo que
esta

 

 

ALTIPLANO agrees that the 2% Net Smelter Returns royalty agreed upon in the
ORIGINAL CONTRACT shall be paid by WILLIAM under this Contract instead of
FUMAROLA under this Contract, as long as this Contract remains in effect.

 

If ALTIPLANO and WILLIAM have any dispute about the amount or calculation of the
NSR royalty set forth in this Clause Fourth, then the parties agree to submit
such controversy to arbitration; the arbitration procedure will be subject to
the rules of the American Arbitration Association; the language of the
arbitration will be English and the place of arbitration the City of Houston,
State of Texas, United States of America. Considering that this Contract is
executed in both English and Spanish versions, in case of dispute as stated in
this clause, and only for the purpose of this clause, the English language
version will govern.

 

ALTIPLANO agrees not to assign any of its rights under the ORIGINAL CONTRACT and
not to transfer the rights deriving from the mining concessions covering the
LOTS without the advance written consent of WILLIAM.

 

FIFTH.     Term.             This Contract shall be in full force and effect for
a period of 8 (eight) years counted from the date of ratification of this
document before a notary public by all parties involved in terms of that agreed
above; or in the date on which the last one of them ratifies the Contract in
case it is done in counterparts.

 

Said term shall be extendable upon the written agreement of WILLIAM and
FUMAROLA.

 

Said term shall be compulsory for FUMAROLA and voluntary for WILLIAM, therefore
the latter may terminate this Contract at any time, at its own discretion
without any responsibility whatsoever except

 

22

--------------------------------------------------------------------------------


 

última podrá dar por terminado este Contrato en cualquier momento, a su sola
discreción y sin responsabilidad alguna para sí salvo lo señalado en este
Contrato, mediante aviso escrito entregado en forma indubitable en el domicilio
señalado por FUMAROLA, mismo Aviso de Terminación que surtirá efectos una vez
que transcurran 60 (sesenta) días naturales contados a partir de la fecha de
entrega del mismo.

 

 

Lo establecido en el párrafo que antecede significa que FUMAROLA, desde ahora,
otorga su más amplio consentimiento para que, de ser el caso, WILLIAM dé por
terminado anticipadamente este Contrato en la forma convenida en esta Cláusula,
sin que para ello deba celebrarse convenio expreso de terminación o deba WILLIAM
cumplir con alguna otra formalidad; lo anterior se hace constar para todos los
efectos legales a que haya lugar y, en particular, para efectos de lo señalado
en el último párrafo del artículo 84 del Reglamento de la Ley Minera, tomando en
consideración que las partes ratifican este documento ante notario público; en
su caso, FUMAROLA se compromete a colaborar con WILLIAM para efectos de la
cancelación de la inscripción de este Contrato en el Registro Público de
Minería.

 

FUMAROLA está de acuerdo en que la misma no terminará el CONTRATO ORIGINAL,
salvo y hasta que WILLIAM termine este Contrato, igualmente FUMAROLA acepta no
modificar en forma alguna el CONTRATO ORIGINAL, ni a ceder el CONTRATO ORIGINAL
o sus derechos y obligaciones al amparo del CONTRATO ORIGINAL, en forma distinta
a lo establecido en este Contrato, sin el previo consentimiento por escrito de
WILLIAM.

 

Queda expresamente convenido que, en tanto este Contrato se encuentre vigente,
cualquier título de concesión minera que sustituya o derive del título que
ampara o en el futuro ampare a los LOTES, quedará incorporado al objeto de este
Contrato bajo el concepto LOTES y, por tanto, sujeto a las

 

as set forth in the Contract, by means of a written notice addressed and
delivered in an indubitable manner at the domicile appointed by FUMAROLA, which
Termination Notice shall have full force and effects once 60 (sixty) calendar
days from the date of its delivery have elapsed.

 

That indicated in the above paragraph means that FUMAROLA grants, as of now, its
broadest consent, should it be the case, for WILLIAM to terminate at any time
this Contract, in the manner agreed in this section, without requiring to enter
into an express agreement for such purposes or comply with any other formality;
the foregoing is stated for all legal purposes and particularly for the purpose
of that mentioned in the last paragraph of article 84 of the Regulations of the
Mining Law, taking into account that this document is ratified by the parties
before a notary public and, if necessary, FUMAROLA agrees to cooperate with
WILLIAM in order to  cancel this Contract’s registration in the Public Registry
of Mining.

 

 

 

FUMAROLA agrees that it shall not terminate the ORIGINAL CONTRACT unless and
until WILLIAM terminates this Agreement, nor shall FUMAROLA agree to or enter
into any amendment of the ORIGINAL CONTRACT or any assignment of the ORIGINAL
CONTRACT or of its rights or obligations under the ORIGINAL CONTRACT, other than
as set forth in this Contract, without prior written consent of WILLIAM.

 

 

It is expressly agreed that, as long as this Contract is in full force, any of
the titles of mining concession that replace or derive from the LOT or that may
cover the LOTS in the future, shall be incorporated to the subject matter of
this Contract under the concept LOTS, and therefore shall be subject to the
provisions set forth in this document.

 

23

--------------------------------------------------------------------------------


 

estipulaciones pactadas en este documento.

 

 

SEXTA. Permisos ante autoridades.  FUMAROLA en este acto otorga a WILLIAM,
autorización para gestionar y obtener ante todas las autoridades inherentes a la
industria y a su objeto social; lo que incluye en forma enunciativa pero no
limitativa, permisos y contratos de acceso a la superficie en donde se
encuentran ubicados los LOTES, permisos de cambio de uso de suelo,
autorizaciones ambientales, permisos para compra, almacenamiento y uso de
explosivos y demás que sean necesarios para el desarrollo del proyecto minero, y
para las actividades de explotación y beneficio, mismos permisos que serán
obtenidos siempre a nombre de WILLIAM. WILLIAM se obliga a cumplir
sustancialmente con los términos de dichos permisos y contratos que WILLIAM
pueda adquirir.

 

SEPTIMA.                                  Moneda de Pago e IVA.  Todas las
cantidades referidas a dólares en este Contrato, se entienden en dólares de los
Estados Unidos de América; asimismo, a todas las cantidades a ser pagadas en
términos de este Contrato, se les deberá agregar el Impuesto al Valor Agregado
(IVA) correspondiente o impuesto similar.

 

 

OCTAVA.                                      Lugar de Pago.  En este acto
FUMAROLA y ALTIPLANO señalan como lugar de pago el domicilio señalado en la
Cláusula Décima Quinta.

 

 

En este mismo sentido, FUMAROLA y ALTIPLANO autorizan a WILLIAM a depositar los
pagos derivados de este documento, directamente en las siguientes cuentas:

 

 

FUMAROLA: MINERA FUMAROLA, S.A. DE C.V.

Banco: BBVA BANCOMER

TELEFONO (_55_)_52262663

CLAVE SWIFT:  BCMRMXMMPYM

No. CUENTA: 0158285373

ABA: FWO21000021

CLABE 0121 8000 1582 853734

 

SIXTH.    Permits from authorities. FUMAROLA hereby grants to WILLIAM authority
to apply and obtain from all authorities related to the mining industry and with
its corporate purpose; which includes but is not limited to, permits and
contracts to access the surface land over which the LOTS are located, permits of
change of use of land, environmental authorizations, permits to purchase, store
and use of explosives and other permits that may be needed for the development
of the mining project, and for exploitation, mining and processing activities,
which permits shall always be obtained under the name of WILLIAM. WILLIAM agrees
to comply in material respects with the terms of such permits and contracts,
which WILLIAM may acquire.

 

SEVENTH.                               Currency of Payment and VAT.  All dollar
amounts related to this Contract are understood in dollars of the United States
of America; also, the corresponding value added tax or similar tax shall be
added to all sums to be paid in terms of this Contract.

 

 

EIGHTH.                                        Location of Payment.  In this act
FUMAROLA and ALTIPLANO  indicates the place of payment at the address mentioned
in Clause Fifteenth.

 

 

 

In this regard, FUMAROLA authorizes WILLIAM to deposit payments under this
document directly to the following  accounts:

 

 

FUMAROLA: MINERA FUMAROLA, S.A. DE C.V.

Banco: BBVA BANCOMER

TELEFONO (_55_)_52262663

CLAVE SWIFT:  BCMRMXMMPYM

No. CUENTA: 0158285373

ABA: FWO21000021

CLABE 0121 8000 1582 853734

 

Except for  payments to ALTIPLANO of the 2% Net Smelter Returns royalty pursuant
to

 

24

--------------------------------------------------------------------------------


 

 

Excepto los pagos a ALTIPLANO del 2% de regalía por Ingresos Netos de Fundición
conforme al CONTRATO ORIGINAL, respecto del cual WILLIAM se subrogó conforme a
la Cláusula Cuarta de este Contrato, cuyos pagos ALTIPLANO autoriza a WILLIAM a
depositar directamente en la siguiente cuenta:

 

 

EXPLORACIONES DEL ALTIPLANO, S.A. DE C.V.

Banco:  BBV BANCOMER

Sucursal Colón

México, D.F.

TELEFONO (52)55 57 05 5017

CLAVE SWIFT:     BCMRMXMMPYM

No. CUENTA: 0447303467

CLABE INTERBANCARIA 012180004473034672

ABA:  FW021000021

 

 

NOVENA.                                      Otras Obligaciones.  FUMAROLA y
WILLIAM se obligan a que, durante la vigencia de este Contrato, cumplirán
fielmente con todas las obligaciones que les impongan la Ley Minera, su
Reglamento y todas las disposiciones legales aplicables.

 

En virtud de que no existirá relación laboral alguna entre los trabajadores o
contratistas de cada una de las partes, respecto de la otra parte, FUMAROLA y
WILLIAM convienen en que cada parte asumirá toda la responsabilidad laboral, de
seguridad social, fiscal y demás, respecto de sus propios trabajadores y
contratistas; por lo tanto, cada parte conviene en mantener a la otra libre, a
salvo y en paz de cualquier reclamación, demanda, acusación o queja que pudiese
presentarse en su contra, por los trabajadores o empleados de dicha parte, por
sus contratistas o por las autoridades en materia laboral o administrativa; y,
en su caso, se obligan a indemnizar a la otra parte por las cantidades que
hubiese tenido que erogar por ese concepto, cuando dicha parte hubiese sido
obligada o condenada a pagarlas por autoridad competente.

 

the ORIGINAL CONTRACT to which WILLIAM is subrogated pursuant to Clause FOURTH
of this Contract, which payments ALTIPLANO authorizes WILLIAM to deposit
directly to the following account:

 

EXPLORACIONES DEL ALTIPLANO, S.A. DE C.V.

Banco:  BBV BANCOMER

Sucursal Colón

México, D.F.

TELEFONO (52)55 57 05 5017

CLAVE SWIFT:     BCMRMXMMPYM

No. CUENTA: 0447303467

CLABE INTERBANCARIA 012180004473034672

ABA:  FW021000021

 

 

NINTH.     Other Obligations.  FUMAROLA and WILLIAM obligate themselves during
the life of this Contract, to comply with each and all of the obligations
imposed to them by the Mining Law, its Regulations and all of the applicable
legal provisions.

 

Given that no labor relationship exists nor shall exist between the workers or
the contractors of each one of the parties in respect with the other party,
FUMAROLA and WILLIAM agree that each party shall assume all labor liabilities,
social security, fiscal and such other liabilities regarding their own workers
and contractors; therefore, each party agrees to hold the other party harmless
and safe from any claim, legal proceedings, demands, complaints or others of
such nature that might be issued against them by the workers or employees of
such party or by its contractors or authorities in labor or administrative
matters; and, should such be the case, they bind themselves to indemnify the
other party in the amounts same would have incurred for said concept, when said
party had been obligated or enforced to pay them by a competent authority.

 

25

--------------------------------------------------------------------------------


 

DECIMA.                                        Caso Fortuito o Fuerza Mayor.

Queda expresamente convenido que WILLIAM no será responsable por la demora o
incumplimiento total o parcial, de sus obligaciones consistentes en ejecutar los
trabajos de exploración o explotación en los términos de este Contrato, cuando
dicha demora o incumplimiento provenga o resulte de caso fortuito o fuerza
mayor, esto es, de hechos o acontecimientos de la naturaleza o del hombre que
sean imprevisibles o que, aun cuando puedan preverse, no puedan evitarse por
WILLIAM; lo cual desde luego no incluirá cuestiones financieras que puedan
afectar la situación económica de WILLIAM.

 

No obstante lo anterior, WILLIAM únicamente será excusada por caso fortuito o
fuerza mayor, y no será responsable por cualquier falta o demora de hacer pagos
a que se refiere la Cláusula Segunda de este Contrato si como resultado de dicha
caso fortuito o fuerza mayor, se hace imposible efectuar dichos pagos por
cuestiones que no se relacionen con la situación financiera de WILLIAM.

 

De acuerdo con lo señalado en el párrafo anterior, las partes convienen que los
acontecimientos que a continuación se mencionan, de manera enunciativa, mas no
limitativa, serán considerados caso fortuito o fuerza mayor: siniestros, tales
como incendios, explosiones, inundaciones, tormentas, terremotos, epidemias,
disturbios civiles, disturbios laborales, huelgas, guerras, invasiones,
oposiciones o disturbios ocasionados por comunidades rurales, ejidales, o por
cualquier otro tipo de grupo o asociación constituida legalmente o no, así como
oposiciones o disturbios causados por cualquier otra persona que impidan o no
autoricen a WILLIAM el libre acceso a los LOTES o impidan la realización de los
trabajos mineros contemplados en este Contrato, así como acciones u omisiones de
cualquier autoridad gubernamental, sea federal, estatal o municipal, lo que
incluye la demora o falta de obtención oportuna de

 

TENTH.                                               Force majeure and Acts of
God.

It is expressly agreed that WILLIAM shall not be liable for the delay in or
total or partial non-fulfillment of its obligations consisting in the execution
of exploration or exploitation works in terms of this Contract, when such delay
or non-fulfillment results from acts of God or force majeure, that is from facts
or events of nature or man that are unforeseeable or that even in the case they
might be foreseen, they cannot be avoided by WILLIAM; same shall not include
financial matters which may affect the economic situation of WILLIAM.

 

 

Notwithstanding the above, WILLIAM shall only be excused by acts of God or force
majeure from, and shall not be liable for any failure or delay in making
payments referred in in Clause Second of this Contract if as a result of such
act of God or force majeure it becomes impossible to make such payments for
reasons other than those related to the financial condition of WILLIAM.

 

In accordance with that indicated in the above paragraph, the parties agree that
the events mentioned below shall be considered as acts of God or force majeure
without limiting to: accidents such as fire, explosions, floods, tempests,
earthquakes, epidemics, civil disturbances, labor disturbances, strikes, wars,
invasions, oppositions or disturbances provoked by rural communities, ejido’s
communities or any other kind of association legally created or not, as well as
oppositions or disturbances caused by any other person obstructing the free
access of WILLIAM or its designee to the LOTS or obstructing the performance of
the mining works set forth in this Contract, as well as actions or omissions of
any governmental authority, whether federal, state or municipal, group or entity
which include the delay or impossibility to timely obtain such permits required,
including environmental permits, from any governmental authority to carry out
the mining

 

26

--------------------------------------------------------------------------------


 

aquellos permisos -incluso ambientales- que se requieran de cualquier autoridad
gubernamental, persona física o moral, agrupación o entidad, para la realización
de los trabajos mineros previstos en este documento. . Caso fortuito o  fuerza
mayor en ningún caso, por motivo alguno y bajo ninguna circunstancia incluye la
situación financiera de WILLIAM, ni las condiciones de los mercados de minerales
y metales.

 

 

En caso de que se presente algún supuesto que dé lugar al caso fortuito o a la
fuerza mayor, WILLIAM deberá notificarlo a FUMAROLA dentro de un término de 30
(treinta) días naturales, contados a partir de la fecha en que WILLIAM haya
tenido conocimiento del suceso; dicho aviso no será necesario en caso de que el
caso fortuito o la fuerza mayor sea evidente para ambas partes.

 

Si el caso fortuito o la fuerza mayor se mantienen por más de 30 (treinta) días
naturales, el plazo para realizar los trabajos de exploración o de explotación
y, en caso de que el Caso Fortuito o la Fuerza Mayor imposibiliten efectuar los
pagos a que se refiere la Cláusula Segunda de este Contrato, el plazo para
efectuar los pagos a que se refiere la Cláusula Segunda de este Contrato  se
extenderá por un plazo igual a la duración del caso fortuito o de la fuerza
mayor.

 

DÉCIMA PRIMERA.                        Incumplimiento. 

No obstante cualquier estipulación en contrario pactada en este documento, si
alguna parte está o incurre en incumplimiento (la “Parte en Incumplimiento”),
con respecto a alguna obligación establecida en este Contrato, la parte afectada
por dicho incumplimiento (la “Parte Afectada”), podrá dar aviso escrito
especificando en que consiste dicho incumplimiento (“Aviso de Incumplimiento”) a
la Parte en Incumplimiento, a efecto de que:

 

(a)                                 dentro de 5 (cinco) días hábiles siguientes
a la recepción del Aviso de Incumplimiento -que se refiera a la

 

works provided in this document.  Acts of God or force majeure in no case, for
any reason or under any circumstances includes the financial condition of
WILLIAM, nor the market conditions of minerals and metals.

 

 

 

 

 

In the event some situation occurs causing the acts of God or force majeure,
WILLIAM shall notify it to FUMAROLA within a term of 30 (thirty) calendar days,
counted as of the date in which WILLIAM is aware of the event; the foregoing
except when the act of God or force majeure is obvious for both parties.

 

 

If the act of God or the force majeure continues for more than 30 (thirty)
calendar days, the term to carry out the works of exploration or exploitation
and, provided that the act of God or the force majeure makes it impossible to
make the payments referred to in Clause Second of this Contract, the term to
make payments referred to in Clause Second of this Contract shall be extended
for a term which duration is equal to the acts of God or the force majeure.

 

 

ELEVENTH.                    Non-Compliance.  Notwithstanding any provision to
the contrary in this document, if any party (the “Non-complying Party”) is in a
state or incurs a state of non compliance in respect with any obligation set
forth in this Contract, the party affected by such non-compliance (“the Affected
Party”), may give written notice (“Notice of Non-compliance) to the
Non-complying Party, specifying the non-compliance in order that:

 

 

(a)                                within the 5 (five) business days following
reception of the Notice of Non-compliance regarding failure to

 

27

--------------------------------------------------------------------------------


 

falta de pago de cualesquiera cantidades que deban ser cubiertas en los términos
de este Contrato- la Parte en Incumplimiento: (i) cubra a la Parte Afectada la
totalidad de dichas cantidades no pagadas; (ii) acredite que dichas cantidades
ya han sido pagadas;  o, (iii) invoque el caso fortuito o la fuerza mayor que se
hubiese presentado;

 

(b)                                 dentro de los 30 (treinta) días naturales
siguientes a la recepción del Aviso de Incumplimiento -que se refiera a
incumplimiento diverso de la falta de pago- la Parte en Incumplimiento subsane
tal incumplimiento o falta, siempre que la misma pueda ser fácilmente subsanada
durante dicho período; o,

 

(c)                                  en caso de que el incumplimiento sea
diverso de la falta de pago, y sea de naturaleza tal que no pueda subsanarse
fácilmente durante el período de 30 (treinta) días a que se refiere el inciso
(b) anterior, la Parte en Incumplimiento deberá iniciar -dentro de dicho período
de 30 (treinta) días siguientes a la recepción del Aviso de Incumplimiento- las
acciones prudentes y necesarias tendientes a subsanar el incumplimiento y,
posteriormente, seguir dichas acciones diligentemente hasta que quede
completamente subsanado dicho incumplimiento en un plazo no mayor a 60 (sesenta)
días naturales, contados a partir de la fecha en que la Parte en Incumplimiento
reciba el Aviso de Incumplimiento.

 

Transcurridos los plazos señalados para cada tipo de incumplimiento, sin que la
Parte en Incumplimiento subsane el mismo, dará derecho a la Parte Afectada a
presentar aviso a la Parte en Incumplimiento otorgando un plazo de 30 (treinta)
días naturales para tratar de resolver el incumplimiento y, una vez transcurrido
dicho plazo, el cual empezará a

 

effect payment of the amounts to be paid under the terms of this Contract, the
Non-complying Party: (i) pays to the Affected Party the total amounts due; (ii)
demonstrates that such amounts have been paid; or (iii) justifies valid reasons,
(force majeure or act of God), by which the payments have not been made;

 

(b)                                within the 30  (thirty ) calendar days
following the reception of the Notice of Non-compliance -for different reason to
nonpayment- the Non-complying Party, remedies such non-compliance or breach
which may be easily remedied within such period; or,

 

 

(c)                                 In the event that the non-compliance is for
a different reason than non- payment and is of such nature that it cannot be
easily remedied within the 30  (thirty ) day period referred to in paragraph (b)
above, the Non-complying Party shall initiate, within such 30  (thirty ) days
period, the necessary actions to remedy it, and afterwards, shall diligently
follow such actions until it remedies such non-compliance, which shall not occur
after a 60 (sixty) calendar days, period following the date of reception of the
Notice of Non-compliance.

 

 

 

 

Once the terms referred to each cause of non- compliance have elapsed without
the Non-complying Party following the corresponding steps to remedy same, then
the Affected Party shall be entitled submit a notice to the Non-complying Party,
granting same a 30  (thirty ) calendar day term to try to solve the non-
compliance and, once such term has elapsed,

 

28

--------------------------------------------------------------------------------


 

contar a partir de la fecha de recepción del aviso a que se refiere este
Párrafo, la Parte Afectada podrá iniciar el procedimiento para solicitar la
rescisión de este Contrato.

 

DECIMA SEGUNDA.                       Inscripción.  WILLIAM se obliga
expresamente, a inscribir en el Registro Público de Minería este Contrato y a
prontamente proporcionar evidencia a FUMAROLA que se ha completado; para efectos
de lo cual, FUMAROLA se obliga a colaborar ampliamente y de buena fe, con el fin
de que WILLIAM obtenga la inscripción de este Contrato y de los que de ellos
deriven.

 

Únicamente para efectos de lo establecido en el primer párrafo del artículo 78
(setenta y ocho) del Reglamento de la Ley Minera, FUMAROLA autoriza a WILLIAM a
comparecer ante el Notario de su elección con el fin de que, en cualquier
momento, actualice la Ratificación de la firma del representante de FUMAROLA sin
necesidad de comparecencia de FUMAROLA ni de su representante.

 

 

DECIMA TERCERA.                      Gastos, Honorarios e Impuestos.  Todos los
gastos, honorarios y derechos que se causen con motivo del otorgamiento de este
Contrato, serán por cuenta de WILLIAM.

 

Lo anterior, salvo por lo que se refiere a los honorarios y gastos en que
incurra  FUMAROLA por concepto de asesoría legal o de cualquier otra índole, y
el Impuesto Sobre la Renta a cargo de FUMAROLA, quien se obliga a expedir los
comprobantes fiscales digitales  y que deberán reunir todos los requisitos
fiscales, en los términos de las disposiciones legales que resulten aplicables.

 

Asimismo, FUMAROLA y WILLIAM se comprometen a dar cumplimiento con todas las
obligaciones que le imponen las leyes fiscales vigentes.

 

DECIMA CUARTA.                               Cooperación entre las Partes.
FUMAROLA firmará y ejercerá todas

 

which shall start running as from the date on which the notice referred to in
this Paragraph is received, then the Affected Party shall be entitled to start
the process to rescind this Contract.

 

TWELFTH.                          Registration.  WILLIAM binds itself to
register this Contract in the Public Registry of Mining, and promptly to provide
FUMAROLA with evidence that such has been completed; for this purpose, FUMAROLA
binds itself to cooperate broadly and in good faith with the purpose that
WILLIAM obtains the registration of this Contract, as well as the registration
of those deriving from same.

 

 

Exclusively for purposes of that set forth in the first paragraph of Article 78
(seventy eight) of the Regulations to the Mining Law, FUMAROLA hereby authorizes
WILLIAM to appear before a Notary of its election, in order that, at any moment,
same up-dates the Ratification of the signature of the representative of
FUMAROLA without the necessity of the presence of FUMAROLA or of its
representative.

 

THIRTEENTH.    Expenses, Fees and Taxes. All expenses, fees and taxes derived
from this Contract shall be assumed by WILLIAM.

 

 

That mentioned in the preceding paragraph with the exception of fees and
expenses incurred by FUMAROLA for legal advice or of any other nature, and the
Income Tax  of FUMAROLA, which obligates itself to issue the corresponding
digital tax receipts in the amounts it receives and which shall meet all the tax
requirements, in terms of the applicable legal provisions.

 

Likewise, FUMAROLA and WILLIAM commit themselves to comply with all of the
obligations imposed upon same by the tax provisions in force.

 

FOURTEENTH.     Cooperation between the parties.  FUMAROLA shall sign, and

 

29

--------------------------------------------------------------------------------


 

las acciones legales que se requieran para apoyar a WILLIAM, a fin de: (i)
obtener cualesquiera autorizaciones para que WILLIAM ejercite los derechos que
aquí se le confieren; (ii) mantener a los LOTES libres de toda carga, gravamen,
afectación o limitación de dominio de cualquier naturaleza; y, (iii) en general,
para resolver cualquier contingencia que pudiera afectar la situación jurídica
de los LOTES y que pudiera impedir, limitar u obstaculizar el ejercicio de los
derechos que se otorgan por virtud de este Contrato a WILLIAM.

 

DECIMA QUINTA.                                  Comunicaciones. Todas las
comunicaciones que se hagan las partes conforme a este Contrato serán por
escrito, entregadas en sus domicilios en forma fehaciente o por medio de correo
electrónico con acuse de recibido a la dirección abajo indicada en forma
fehaciente y, al efecto, las partes señalan los siguientes domicilios:

 

 

FUMAROLA Y ALTIPLANO:

Minera Fumarola, S.A. de C.V.

Exploraciones del Altiplano, S.A. de C.V.

Sinaloa 106 - 302

Colonia Roma

México D.F.

C.P. 06700

Att’n:  Tawn Dewey Albinson Tel:  (55) 55 25 0445

 

 

WILLIAM

Minera William, S.A. de C.V.

Warren Michael Rehn

Senior Vice President, Exploration

Calle Río Támesis No. 2505

Colonia Magdalenas

C.P. 27010

Torreón, Coahuila

Tel: 01(871)7475750

 

Con  una copia a:

 

Warren Rehn

President and Chief Executive Officer

Golden Minerals Company

 

exercise all legal actions in order to support WILLIAM, so as to: (i) get any
and all authorizations so WILLIAM may exercise the rights granted hereby; (ii)
hold the LOTS free of any lien or encumbrance, pledge or limitation of ownership
of any nature whatsoever; and, (iii) in general, resolve any such contingency
that may affect the legal standing of the LOTS and that could hinder or limit
the exercise of the rights hereby granted to WILLIAM under this Contract.

 

 

FIFTEENTH.                 Communications.  All communications taking place
regarding this Contract shall be made in writing, delivered to the parties at
their address in an authentic manner or through email which is confirmed by
delivery of such communication to the address set forth below in an authentic
manner and, for such purposes, the parties designate the following addresses:

 

FUMAROLA AND ALTIPLANO:

Minera Fumarola, S.A. de C.V.

Sinaloa 106 - 302

Colonia Roma

México D.F.

C.P. 06700

Att’n:  Tawn Dewey Albinson

Tel: +55 (55) 25 0445

 

 

WILLIAM:

Minera William, S.A. de C.V.

Warren Michael Rehn

Senior Vice President, Exploration

Calle Río Támesis No. 2505

Colonia Magdalenas

C.P. 27010

Torreón, Coahuila

Tel: 01(871)7475750

 

 

With a copy to:

 

 

Warren Rehn

President and Chief Executive Officer

 

30

--------------------------------------------------------------------------------


 

350 Indiana Street

Suite 800

Golden, CO 80401

USA

Phone:  (303) 839-5060

 

 

 

Cualquier cambio de domicilio o de representante se comunicará por escrito,
entregado en forma fehaciente. No obstante lo anterior, si cualquiera de las
partes omite notificar a la otra de cualquier cambio de domicilio, se entenderá
que las notificaciones efectuadas en el último domicilio señalado serán
plenamente válidas y surtirán todos sus efectos.

 

 

CIMA SEXTA.           Cesión.  FUMAROLA (como “Parte No Cedente”) autoriza desde
ahora y expresamente a WILLIAM (como la “Parte Cedente”), a ceder a cualquier
tercero los derechos y las obligaciones que de este documento derivan a favor y
a cargo de la Parte Cedente; siempre que en el documento en que conste dicha
cesión de derechos y obligaciones, conste la aceptación expresa del cesionario
de subrogarse en todas las obligaciones de la Parte Cedente, y, siempre que
FUMAROLA sea notificada, tanto por WILLIAM como por el cesionaria  de manera
fehaciente, de dicha cesión.

 

Las partes convienen que, en tanto este Contrato se encuentre vigente, será
válido y obligatorio tanto para las partes contratantes, como para sus
designatarios.

 

 

DECIMA SEPTIMA.                          Ausencia de Lesión. 

Las partes, no obstante la naturaleza de este documento, declaran expresamente
que en las convenciones objeto del mismo no existe lesión y, aún cuando la
hubiese, renuncian expresamente al derecho de pedir la nulidad relativa de que
tratan los artículos 2228 y 2239 del Código Civil Federal.

 

 

DECIMA OCTAVA.                              Leyes Aplicables y

 

Golden Minerals Company

350 Indiana Street

Suite 800

Golden, CO 80401

USA

Phone:  (303) 839-5060

 

 

Any change of domicile or of representative shall be notified in writing,
delivered in an authentic manner. Notwithstanding the foregoing, if any of the
parties does not give notice to the other party on any change of domicile, it
shall be understood that those notices delivered in the last domicile registered
shall be valid and shall have all legal effects.

 

 

SIXTEENTH.                Assignment.  FUMAROLA (as “Non-Assigning Party”)
expressly authorizes WILLIAM (as the “Assigning Party”), as of now, to assign to
any third party, the rights and obligations deriving from this document, both in
favor of and against the Assigning Party, if and when the document containing
the assignment of such rights and obligations, contains the acceptance of the
assignee to assume all the obligations of the Assigning Party, and provided that
FUMAROLA is legally unquestionable notified by WILLIAM and the assignee on such
assignment.

 

The parties agree that, as long as this Contract is in force, it will be valid
and binding both for the contracting parties and their designees.

 

 

SEVENTEENTH.                                           Absence of Injury. 
Notwithstanding the nature of this document, the parties expressly declare that
no injury derives from the covenants contained in this document and, even in
case it might exist, they expressly waive the right to request the relative
nullity referred to in articles 2228 and 2239 of the Federal Civil Code.

 

 

EIGHTEENTH.    Applicable Law and

 

31

--------------------------------------------------------------------------------


 

Jurisdicción.  Este Contrato se celebra en términos del artículo 78 del Código
de Comercio y es de naturaleza mercantil, por lo que, para lo que no esté
expresamente aquí pactado y para la interpretación y cumplimiento del mismo se
aplicarán la Ley Minera, su Reglamento y el Código de Comercio, así como, en su
carácter de supletorio, el Código Civil Federal, para lo no previsto en los
primeros.

 

Todas las desavenencias que deriven, resulten, o se relacionen con este Contrato
serán resueltas definitivamente ante los Tribunales competentes de la Ciudad de
México; lo anterior, salvo por lo establecido en el apartado 1.5 de la Cláusula
Tercera y en la Cláusula Cuarta de este Contrato, por el cual ambas partes
acuerdan que única y exclusivamente cualquier tema relacionado con la NPP y la
regalía sobre Ingresos Netos de Fundición NSR será resuelto en la forma pactada
en dicho apartado y cláusula..

 

 

DECIMA NOVENA.                              Encabezados. Las partes reconocen
que los encabezados de las Cláusulas, apartados, puntos y secciones en que se
dividen este Contrato, se han puesto únicamente para facilitar la lectura de
este documento, por tanto, dichos encabezados carecen de cualquier valor
interpretativo o vinculativo.

 

VIGESIMA.                           Este contrato se celebra en idiomas inglés y
español, por lo que en caso de existir alguna discrepancia entre ambas
versiones, subsistirá la versión en español; lo anterior, salvo únicamente lo
relacionado con el cálculo, pago y recepción de la NPP y de la NSR, lo cual será
resuelto en la forma acordada por las partes.

 

Leído que fue por las partes este documento, lo ratifican en todos sus términos
y firman para debida constancia, WILLIAM el 13 de Noviembre del 2015, en la
Ciudad de Mexico, DF; FUMAROLA el 13 de Noviembre del 2015, en la Ciudad de
Mexico, DF y ALTIPLANO el 13 de Noviembre, 2015 en la Ciudad de Mexico, DF.

 

Jurisdiction.  This Contract is entered into under the terms of article 78 of
the Commerce Code is of a mercantile nature and for what not specifically agreed
to herein or detailed herein, the Mining Law, its Regulations and the Commerce
Code as well as the Federal Civil Code shall be used as supplemental authority
in case of anything not foreseen in the first ones.

 

 

All disputes arising from and/or in connection with this Contract shall be
definitively settled before the competent courts of Mexico City; the foregoing
except for that set forth in section 1.5 of Clause Third and Clause Fourth of
this Contract, whereby both parties agree that only and exclusively any matter
related with the NP Payment and the Net Smelter Returns NSR royalty shall be
solved in the form established in such section and clause.

 

NINETEENTH.  Headings.  The parties acknowledge that the headings in the
Clauses, sections, paragraphs in which this Contract are divided, have been
stated only with the purpose of easy reading of this document, therefore, such
headings have no interpretative or linking value.

 

 

TWENTIETH.           This Contract is entered into in Spanish and English,
therefore in case of any discrepancy between both versions, the Spanish version
shall prevail; the foregoing but with the exception of that related with the
calculation, payment and reception of the NP Payment and NSR, which shall be
solved in the manner agreed upon by the parties.

 

The parties hereto, after having read this document, ratify it in all its terms
and duly execute it, WILLIAM on 13 Noviembre, 2015 in Mexico, DF; FUMAROLA on 13
November, 2015 in Mexico, DF, and ALTIPLANO on 13 November, 2015 in Mexico, DF.

 

32

--------------------------------------------------------------------------------


 

FUMAROLA

 

WILLIAM

MINERA FUMAROLA, S.A. DE C.V.

 

MINERA WILLIAM, S.A. DE C.V.

 

 

 

 

 

 

/s/ Tawn Dewey Albinson

 

/s/ Warren M. Rehn

Tawn Dewey Albinson

 

Warren Michael Rehn

Apoderado

 

Apoderado

 

 

DE CONFORMIDAD

 

 

ALTIPLANO

 

 

EXPLORACIONES DEL ALTIPLANO, S.A. DE C.V.

 

 

 

 

 

 

 

 

/s/ Tawn Dewey Albinson

 

 

Tawn Dewey Albinson

 

 

Apoderado

 

 

33

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

ANEXO I

 

LOTES

 

--------------------------------------------------------------------------------


 

ANEXO 2

 

CONTRATO ORIGINAL

 

2

--------------------------------------------------------------------------------


 

ANEXO 3

 

CALCULO DEL INGRESO NETO

 

3

--------------------------------------------------------------------------------